IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 November 1, 2011 Session

              GERALD LEE POWERS v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                     No. P27411     Carolyn Wade Blackett, Judge


               No. W2009-01068-CCA-R3-PD - Filed February 22, 2012


The petitioner, Gerald Lee Powers, appeals the judgment of the Shelby County Criminal
Court denying his petition for post-conviction relief. In 1998, he was convicted of first
degree felony murder and aggravated robbery. His convictions and death sentence were
affirmed on direct appeal by the Tennessee Supreme Court. See State v. Powers, 101 S.W.3d
383, 387 (Tenn. 2003), cert. denied, 538 U.S. 1038, 123 S. Ct. 2083 (2003). On appeal, the
petitioner presents a number of issues: trial counsel were ineffective in selection of jurors;
the trial court erred in not allowing individual voir dire and limiting counsel’s voir dire
questioning; trial counsel were ineffective because they had excessive caseloads and did not
object to long trial days; trial counsel failed to investigate certain evidence; trial counsel were
ineffective as to expert witnesses; trial counsel were ineffective in presentation of other
suspects to the homicide; trial counsel were ineffective in their witness interviews and failed
to locate certain relevant witnesses; the trial court erred in instructing the jury as to
reasonable doubt; the State failed to produce exculpatory evidence and to preserve certain
evidence; the trial court should have disqualified itself; trial counsel failed to object to the
applicability of Tennessee Code Annotated section 39-13-204(c); and imposition of the death
penalty is unconstitutional. We have carefully reviewed each of these claims and conclude,
as did the post-conviction court, that they are without merit. Accordingly, we affirm the
order of that court denying the petition for post-conviction relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J ERRY L. S MITH, J., joined.

Donald E. Dawson, Joanne L. Diamond, and Kertyssa Austin, Office of the Post-Conviction
Defender, Nashville, Tennessee, for the appellant, Gerald Lee Powers.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Angele M. Gregory, Assistant Attorney General; William L. Gibbons, District Attorney
General; and John Campbell, Assistant District Attorney General, for the appellee, State of
Tennessee.

                                         OPINION

                                          FACTS

       The proof, as set out in our supreme court’s decision, established the following:

              On April 18, 1996, the victim, Shannon Sanderson, spent the evening
       gambling at Sam’s Town Hotel and Gambling Hall in Tunica, Mississippi.
       She originally planned to spend her evening at the casino with her husband,
       Robert Sanderson, to celebrate his birthday. However, an argument occurred
       between the couple. After leaving her children with their paternal
       grandparents at approximately 6:30 p.m., Mrs. Sanderson departed for Tunica
       alone.

              Shannon Sanderson played blackjack most of the night and won $5,000.
       She cashed in her chips shortly after 3:00 a.m. on April 19, 1996, receiving her
       winnings in one-hundred dollar bills. She was then escorted to her car by a
       Sam’s Town security officer and began the fifty-six mile drive back to
       Memphis to pick up her children.

              At around 4:45 a.m., Shannon Sanderson’s former father-in-law,
       Edward Holland, awoke to the sound of barking dogs. He looked outside and
       saw Mrs. Sanderson bending over beside her car. He heard her say, “Don’t–
       don’t” and thought she was talking to her husband. By the time Mr. Holland
       dressed and went outside, Mrs. Sanderson was gone, but her car remained in
       the driveway.

               At the same time, the Hollands’ next-door neighbors, William and Anna
       Dillon, were also awakened by the barking. Mr. Dillon looked out his window
       and saw a person wearing a red baseball cap crouched in the Hollands’
       driveway near Mrs. Sanderson’s car. Mrs. Dillon heard a scream and a thud.
       When she looked out her living room window, she saw a car parked at the curb
       with its dome light on. She saw a person behind the steering wheel of the car
       lean over the seat and push something down in the back. The person then
       drove away at a high rate of speed.



                                             -2-
       Another neighbor, Johnnie Rose, was returning from work around 4:30
a.m. when he saw Mrs. Sanderson’s car drive by his house. A second vehicle
followed her. The vehicle was dark-colored and shaped like a Chevrolet
Beretta. He watched the second car turn down his street, turn around in a
driveway, and park in front of the Hollands’ house. When he was later shown
a photograph of the maroon Beretta owned by Powers’ wife, he stated that the
car in the photograph “looked like” the car he had seen following Mrs.
Sanderson.

       At approximately 6:40 a.m. on April 19, 1996, Alonzo Jeans, a school
bus driver, was heading north on Highway 301 near Eudora, Mississippi. He
saw a white male backing into the driveway of an abandoned house. In the ten
years he had been driving this bus route, he had never seen anyone coming
from or going to that house. Mr. Jeans was later shown a photograph of the
maroon Beretta owned by Powers’ wife. He confirmed that the car in the
photograph was the one he had seen in the driveway.

        At approximately 9:30 a.m. on April 19, 1996, Powers returned to his
Clarksdale, Mississippi home in his wife’s maroon Beretta, after a night of
gambling in Tunica. He was wearing the same yellow shirt, blue jeans, red
baseball cap, blue denim jacket, and white tennis shoes that he had worn the
night before. According to his wife, Sharon Powers, he was in a good mood,
but he was also “kind of wired up.” He appeared nervous and kept looking out
the blinds. Powers told his wife that he had won a large amount of money at
the casino and gave her a one-hundred dollar bill from the stack he had in his
wallet. Mrs. Powers also noticed that her husband had washed her car and had
cleaned and vacuumed its interior.

        Mrs. Powers became suspicious and accused her husband of having an
affair. After repeated questioning, Powers confessed to kidnapping, robbing,
and killing a woman he had seen playing blackjack at Sam’s Town the night
before. He described in specific detail how he watched the woman play
blackjack from the second floor balcony of the casino, followed her home, and
abducted her from her driveway. He drove her approximately forty miles to
an abandoned house in Mississippi, stopping at one point to move her from the
back seat of the car to the trunk. He then stole her jewelry as well as $5,000
in cash. After killing the woman, he threw her purse and his gun into the river
behind the site where the Splash Casino had been located. Powers also told his
wife that a school bus driver may have seen him at the abandoned house and
that a neighbor may have seen him take Mrs. Sanderson from her driveway.

                                      -3-
He did not believe that either person could identify him.

        That afternoon, Powers visited his neighbor, Margaret York, and asked
her to provide him with an alibi for the night of April 18, 1996. Laughing, Ms.
York agreed to say that he had been with her as long as he “didn't kill
anybody.” According to Ms. York, Powers’ expression did not change when
she made this remark, and he left shortly thereafter.

        The next evening, Powers and his wife saw a television news report of
the victim’s abduction. The report described the perpetrator as a man wearing
a red baseball cap and driving a maroon Beretta. After hearing the report,
Powers packed a bag and left home in his wife’s car. Before leaving, he told
his wife to tell anyone who asked that he was visiting his mother in
Murfreesboro, Tennessee. He also told his wife that there was some money
buried in the backyard. Soon after he left, Mrs. Powers called the police and
told them that her husband may have been involved in Mrs. Sanderson’s
abduction. However, she did not inform the authorities about his confession.

       Powers returned a week later. He retrieved some of the money he had
buried and told his wife where he had hidden Mrs. Sanderson’s jewelry. As
his wife watched, he wrote a note stating that he was leaving because he was
not happy with his marriage.

       On May 9, 1996, the badly decomposed body of Shannon Sanderson
was discovered in a storage room at the back of the abandoned house on
Highway 301 in Eudora, Mississippi. The body was clad in the same clothing
Mrs. Sanderson had been wearing the night she disappeared. Her jewelry was
missing. An autopsy disclosed that Mrs. Sanderson had died from a single
gunshot wound to the right side of the head. An examination of the skull
revealed that she had also suffered at least one major blow to her face that had
knocked out her upper right front tooth, chipped another tooth, and fractured
her jaw and other facial bones.

        On May 22, 1996, Powers was stopped by an Immigration and
Naturalization Services (“INS”) agent in Hebronville, Texas, after making a
suspicious turn in an apparent attempt to avoid a checkpoint. When ordered
to step out of the vehicle, Powers pulled a knife on the agent. The agent was
able to subdue Powers. Upon arrest, the agent discovered fourteen
one-hundred dollar bills in Powers’ pockets. Powers was on parole for a prior
offense at the time of his arrest.

                                      -4-
       The Federal Bureau of Investigation (“FBI”) secured the vehicle at the
checkpoint and learned that Sharon Powers was its registered owner. With
Mrs. Powers’ consent, the FBI searched the Beretta and found a black wool
fiber in the back seat that was consistent with the victim’s clothing.
Subsequently, the FBI interviewed Mrs. Powers. She eventually informed
investigators of her husband’s confession and led them to the B & W Lounge
where Mrs. Sanderson’s jewelry was recovered. The jewelry was wrapped in
pink plastic wrap that matched wrap from Powers’ home. Officers also
searched the Splash Casino site, but they did not find Mrs. Sanderson’s purse
or the murder weapon.

        The State also introduced video clips chronologically compiled from
Sam’s Town surveillance cameras operating on the night and early morning
hours of April 18-19, 1996. The videotape showed a person wearing white
tennis shoes standing in an area overlooking the blackjack table where Mrs.
Sanderson was gambling. The tape then recorded Mrs. Sanderson leaving the
casino. The person from the second floor balcony followed her approximately
thirty seconds later.

        Powers called only one witness, Rebecca Coradini, who lived near the
Holland residence. Ms. Coradini testified that she was standing on her front
porch shortly after 4:00 a.m. on April 19, 1996, when she saw a van drive by,
turn around, and come back. She then saw Mrs. Sanderson’s car drive by,
followed by a little maroon car driven by an older Caucasian man, who
resembled the victim’s husband. Ms. Coradini had seen Mr. Sanderson on
television following the abduction.

       At the conclusion of the evidence, the jury convicted Powers of
aggravated robbery and first degree felony murder in the perpetration of
robbery. During the sentencing phase of the trial, the State sought to prove
three aggravating circumstances: 1) the defendant had been previously
convicted of one or more felonies wherein the statutory elements involve the
use of violence to the person; 2) the murder was committed for the purpose
of avoiding, interfering with, or preventing a lawful arrest or prosecution; and
3) the murder was knowingly committed, solicited, directed, or aided by the
defendant while he was committing, attempting to commit, or fleeing after
having committed a kidnapping. See Tenn. Code Ann. § 39-13-204(i)(2), (6),
and (7) (Supp. 1996).

       The State presented, over defense counsel’s objection, facts relating to

                                      -5-
Powers’ prior felony convictions. First, Emily Dodson testified that in 1979,
in Rutherford County, Tennessee, Powers followed her home one night. As
she was getting out of the car, Powers jumped into the car and held a knife to
her throat. They struggled, and Powers hit her with a crescent wrench. Ms.
Dodson, however, successfully escaped to her house.             Powers was
apprehended shortly thereafter, and Ms. Dodson identified him as her attacker.
Powers subsequently pleaded guilty to the aggravated assault of Ms. Dodson.

        Karen Cannon then testified that in October 1980, in Murfreesboro,
Tennessee, she was giving Powers a ride when he pulled a knife and broke her
nose with the handle. Despite being held at knifepoint, Ms. Cannon managed
to drive to the county jail where she alerted the authorities to her predicament
by honking the horn. Powers was apprehended, and Ms. Cannon later
identified him as her assailant. Powers subsequently pleaded guilty to the
aggravated assault of Ms. Cannon.

        The State next introduced testimony of Captain Sammy Magee, an
officer with the Sheriff’s Office of Hinds County, Mississippi. Captain Magee
testified about his investigation of Powers’ robbery and aggravated assault of
Clyo Griffin in June 1984. According to Captain Magee, Powers entered Ms.
Griffin’s home, beat her with an iron skillet, and stole her jewelry, credit cards,
and a pistol. Powers hid the jewelry and pistol in a plastic bag and buried
them. He later pleaded guilty to robbery and aggravated assault of Ms. Griffin.

       The State also introduced a copy of the judgment reflecting Powers’
guilty plea and conviction for assault with a dangerous weapon on the INS
agent in Hebronville, Texas, in May 1996.

       Finally, the State introduced the victim impact testimony of Caroline
Holland, the paternal grandmother of Shannon Sanderson’s three children.
Ms. Holland testified that the death of Mrs. Sanderson had been very traumatic
for the children and that they suffered a “devastating feeling of terror” that
people would get lost and never come back. She also stated that the children
had trouble sleeping and missed their mother every day.

       The only witness for the defense was Powers’ first wife, Pamela
Bigelow, who had married him while they were seniors in high school in
Murfreesboro, Tennessee. Ms. Bigelow related that Powers came to the
United States from Taiwan when he was ten years old. Powers’ mother was
a native of Taiwan. His stepfather was a resident of Murfreesboro, Tennessee,

                                        -6-
       who had met Powers’ mother while stationed with the military in Taiwan.
       According to Ms. Bigelow, Powers was a good student and athlete, but he had
       trouble communicating with his mother. Ms. Bigelow and Powers were
       married for four years and had two children. She divorced Powers because she
       “outgrew him,” but she stated that Powers possessed “good traits.” She
       described Powers as quiet and withdrawn, but very polite. She testified that
       Powers had never been physically or emotionally abusive to her. She admitted,
       however, that he had used drugs and alcohol while they were married. She
       described Powers as a “broken man” and pleaded for his life so that he could
       meet his two grandchildren.

              Based on this proof, the jury found that the State had proven all three
       aggravating circumstances beyond a reasonable doubt. In addition, the jury
       found that the State had proven that the aggravating circumstances outweighed
       any mitigating circumstances beyond a reasonable doubt. As a result, the jury
       sentenced Powers to death for the murder of Shannon Sanderson.

Powers, 101 S.W.3d at 387-91.

        On June 11, 2003, the petitioner filed a pro se petition for post-conviction relief, and,
following the appointment of counsel, an amended petition was filed on March 18, 2004.
Counsel subsequently filed a consolidated petition for post-conviction relief on January 5,
2009, the day the evidentiary hearing commenced. Following a three-day hearing on a
portion of the proof, the matter was continued until February 9, 2009. Counsel filed a motion
to disqualify the post-conviction judge, alleging that she had been inattentive at the January
hearing and had expressed bias and hostility. The post-conviction court denied the motion,
and the petitioner sought permission to appeal the ruling pursuant to Tennessee Rule of
Appellate Procedure 9. The post-conviction court denied that motion, and the evidentiary
hearing proceeded. The petitioner then filed an application for permission for an
extraordinary appeal pursuant to Tennessee Rule of Appellate Procedure 10, which this court
denied on March 20, 2009. On April 28, 2009, the post-conviction court entered its findings
of fact and conclusions of law, denying the petition for post-conviction relief.

        At the post-conviction hearing, lead counsel testified that he had been practicing law
since 1976 and had been employed by the public defender’s office since 1995. At the time
of the petitioner’s trial, he was a part-time assistant public defender assigned solely to
homicide cases and had a private practice. Counsel said he had handled “many” capital cases
and had attended capital case seminars during his employment with the public defender’s
office. His responsibilities as lead counsel on the petitioner’s case included making decisions
about the course of the investigation and assigning specific roles to the other members of the

                                               -7-
defense team: co-counsel; Ralph Nally, the fact investigator; and Elizabeth Benson, the
social investigator. He estimated that his case load with the public defender’s office varied
between five and ten lead counsel cases and “a similar number” of cases as co-counsel. He
acknowledged that his case load at the time was greater than the standards recommended by
the American Bar Association and that it “probably” prevented him from doing some of the
work he would liked to have done in the petitioner’s case. Lead counsel said that the State
provided him with “something [akin]” to open file discovery at the guilt/innocence phase and
that he was allowed to take notes of the State’s file. Counsel met with the petitioner “[m]any,
many times” to discuss the discovery and investigation of his case. Counsel also sought
expert assistance regarding the proof of the fiber and plastics and consulted an expert
regarding the FBI lab report indicating that the fiber found in the petitioner’s car matched the
victim’s clothing. He acknowledged that the expert was not in the courtroom to assist him
with his cross-examination of the State’s witness.

       Lead counsel said that the most difficult fact to overcome in the petitioner’s case was
the testimony of his wife, Sharon Powers. Counsel requested an expert for the marital
privilege hearing to try to exclude Sharon’s1 testimony, but his motion was denied. Counsel
did not want Sharon to testify because the petitioner had confessed to her and had given her
some money the night of the victim’s murder. He recalled that, on the night before Sharon
was to testify, the prosecutor gave him surveillance tape recordings made at Margaret York’s
house but advised that the tapes were inaudible. However, when counsel listened to the tapes
that night, he heard voices and requested a continuance the next morning to allow time to
transcribe the tapes, but the court denied his request. Counsel had the tapes transcribed but
did not receive the transcript until after Sharon had testified. When counsel listened to the
tapes before the post-conviction hearing, he heard Sharon say that the petitioner “said he
didn’t do it” although that portion of the tape had been marked inaudible in the transcript.
Counsel said he could have cross-examined Sharon about the statement had the tape been
transcribed correctly and been available. The tapes also were not available at the time he
took Ms. York’s deposition.

       Lead counsel said that he knew the petitioner was biracial, that the petitioner’s mother
was Taiwanese, that the petitioner had lived in Taiwan for about ten years, and that the
petitioner never knew his biological father. Counsel said it might have been appropriate to
consult an expert who knew about the challenges facing a biracial child in Taiwan. He
acknowledged that the petitioner’s first wife, Pamela Bigelow, was his only witness at
sentencing. According to Bigelow, the petitioner had a poor relationship with his mother.
Counsel said he had “a great deal of difficulty” contacting the petitioner’s mother, and she


        1
         Because several of the witnesses share the same last name as the petitioner, we have chosen to refer
to them by their first names to avoid confusion. We intend no disrespect in doing so.

                                                    -8-
elected not to testify even after the defense obtained transportation for her. The petitioner
reported that his stepfather’s address was unknown. Counsel said he requested eighteen
mitigation factors, but the court did not give all of them. Counsel agreed that it might have
been beneficial to have had an expert testify regarding the petitioner’s low self-esteem and
personality inadequacy. He said that the defense team did not investigate the petitioner’s
background in Taiwan because of the distance and cost involved, explaining that they had
“enough to concentrate on with the things that [they] could investigate here.” Counsel said
that the petitioner did not report any alcohol usage during the time he lived in Taiwan. The
defense team did not have any information about gambling problems among the members
of the petitioner’s maternal family or about the petitioner’s being raised by his grandmother.

       Lead counsel said he was unaware at the time of trial that one of the State’s witnesses,
Anna Dillon, had been placed under hypnosis in an attempt to get additional details about
what she had witnessed on the morning of April 19, 1996. Counsel also was unaware that
a videotape existed. Had he known about the hypnosis, counsel would have moved to
exclude Dillon as a witness and would have cross-examined her about the discrepancies in
her description of the assailant’s car and physical appearance.

        Lead counsel said that at the time of the petitioner’s trial in 1998 he only asked for
juror questionnaires in extraordinary cases and could not recall using them prior to that time.
Counsel said he did not remember the voir dire in the petitioner’s trial. Asked if he
incorporated the Colorado method into his voir dire in 1998, counsel replied, “Not the
Colorado method in full, of course, but maybe some aspects of it.” Counsel explained the
method that most of the courts used at the time was “a sheet which ha[d] each of the juror[’]s
positions on it and on each position [counsel would] take a post-it note and put it on top of
that position and have that juror’s information on the post-it note so that when that juror’s
replaced [counsel could] simply substitute the notes.” He acknowledged that not all of the
defense challenges were used. Counsel filed a motion for individual voir dire, but it was
denied. He recalled that several jurors indicated they had heard, read, or seen news footage
about the petitioner’s case, but he did not renew his motion for individual voir dire because
he did not “feel that the information that [counsel] had gotten . . . called for it.” He said that
the petitioner had input on the jury selection and that if the petitioner had requested him to
strike a juror he would have done so.

        As to the juror who had an uncle who had been missing for several months, lead
counsel recalled that the juror said he could put that fact aside and not let it affect him.
Counsel testified that it was not uncommon to have jurors who had been the victim of a crime
themselves or had relatives who had been a victim. As to whether the trial judge allowed the
jurors to take breaks or break for the night if they needed to, counsel said, “My experience
with [the trial judge] is that he would always ask in situations like that.” He said if the jury

                                               -9-
had objected to working until 10:00 p.m., they would not have done so.

       Lead counsel said that, during an investigative interview, Brian Maher reported that
the victim told him, a short time prior to her death, that she had grown tired of her marriage
and wanted a divorce. However, the court excluded Maher’s testimony at trial. Counsel
attempted to cross-examine the victim’s husband, who denied any marital problems, about
Maher’s statement, but the court did not allow the questioning.

       On cross-examination, lead counsel agreed that the petitioner’s case presented a
“tough factual situation” because the petitioner had confessed to his wife who led the police
to where the victim’s jewelry was hidden. Further, the petitioner was arrested in Texas and
assaulted a federal officer near the border. A witness also saw a vehicle matching the
description of the vehicle the petitioner drove coming out of the driveway of an abandoned
house in Eudora, Mississippi, where the victim’s body was found. Throughout counsel’s
representation of the petitioner, the petitioner denied any involvement in the victim’s murder.
Accordingly, counsel pursued the defense that a third party had committed the murder.
Counsel said there were several people he wanted the jury to focus on as the potential killer.
However, the trial court determined that the proof was insufficient to present to the jury.

        Lead counsel said that during the petitioner’s intake evaluation, the petitioner
indicated that he had a gambling problem and had “abused substances.” The petitioner said
“[n]othing” about his family other than he did not know his biological father. The defense
team specifically asked the petitioner about past trauma or abuse, and the petitioner denied
any. Counsel said he “[c]ertainly” would have hired a psychological expert had he detected
that the petitioner had addiction or memory problems. Based on the defense team’s
conversations with the petitioner and the petitioner’s mother, counsel did not see a need to
go to Taiwan to interview other family members. The petitioner made good grades in school,
ran track in high school, and had plans to attend college until his girlfriend became pregnant.
Because the petitioner performed well in school, counsel believed there would have been “a
very real possibility” of contradiction had he tried to show that the petitioner was deprived
and victimized because of his cultural background. Counsel opined that such a contradiction
could have caused him to “quickly” lose credibility with the jury.

       Lead counsel said the petitioner chose not to testify at both phases of the trial. As to
the penalty phase, lead counsel said that the defense had no statutory mitigating
circumstances in the petitioner’s case and that they relied upon nonstatutory mitigation. He
said that the aggravating factors against the petitioner were quite compelling, “[e]specially
the aggravated assault, the three female victims, at separate times that he had been convicted
of. Very compelling and their testimony was especially compelling.”



                                             -10-
        Co-counsel testified that she formerly was the supervisor of the capital defense team
for the public defender’s office and was assigned to the petitioner’s case. Her role was to
assist the lead attorney and follow his direction. Co-counsel said she never had any problems
with the petitioner and felt they had a good relationship. She said that the petitioner’s case
was “quite a bit different” in that multiple agencies and multi-state issues were involved and
that the case “was indicted once [her office] received it. It did not come through the General
Sessions Court[].” As a result, her office did not have the 90- to 180-day leeway of
preparation that it normally had prior to an indictment.

        Co-counsel said she knew that the petitioner was born in Taiwan in 1954 and came
to the United States when he was ten years old. The petitioner reported that he underwent
alcohol and drug treatment while incarcerated at Parchman Prison, but he did not report any
substance abuse problems. Co-counsel described the petitioner as “a man of few words” and
“a very closed person.” Co-counsel did not develop the issue of the petitioner’s origin
because there was no indication that anything occurred prior to his coming to the United
States that would have affected the case. She said that the location of the petitioner’s
stepfather was unknown and that the petitioner had not seen his mother since 1995. Co-
counsel did not meet with the petitioner’s mother. She said that the petitioner had no history
of mental illness but of depression and “feeling trapped in life.” She had represented other
clients who were of Asian descent and was aware of difficulties they had, but the petitioner
did not bring any problems of that nature to her attention. Co-counsel said that the issues
pertaining to the petitioner were “more stronger legal issues, more so than social history
issues” and that there was “no way for [counsel] to assume, because [the petitioner] is of a
certain ethnic, racial, or social history that certain issues exist.” The defense team knew that
the petitioner frequented the casinos, but the idea that he was a compulsive gambler, in the
issue of mitigation, would not have been “outweighed by the fact that he killed somebody at
the casino who had won a lot of money.”

       Co-counsel acknowledged that testimony from a psychiatrist or psychologist would
have been helpful for some of the mitigating factors. Co-counsel said that the aggravating
factors were of “great concern”:

       The factual allegations of the case were overwhelming. The scientific
       evidence in the matter was very concrete and fast. The hope was not to get to
       penalty. To get to penalty in this case was to lose this case.

              [The petitioner] was not mentally ill. There were only superficial, or
       perfunctory issues dealing with mitigation that we could present. The
       allegations . . . pertaining to the other instances of violence as it pertained to
       women did not vote well of the factual allegations of this instance. It sounded

                                              -11-
        as if he were a predator and that’s how it was portrayed.

        Co-counsel recalled using the phrase, “What do we know about [the petitioner]? He’s
a small, short, [O]riental man,” in closing argument. She explained that she did so for “jury
nullification,” to implant in the minds of the jurors that the petitioner may not have been the
person who committed the offense since the videotape from the casino did not depict the
height of the individual, who could have been up to six feet tall, while the petitioner was only
about five feet, four inches tall.

       As to jury selection, co-counsel could not recall whether a juror, whose uncle was
missing in Mississippi and presumed murdered, was impaneled but agreed it was true if
reflected in the transcript.

       On cross-examination, co-counsel reiterated that the petitioner did not report any
substance abuse problem. Asked about the section on the petitioner’s federal records
indicating that he had reported “drinking no more than a six pack of beer, per week . . .
experimenting with cocaine about ten years ago and smoking marijuana on a social basis
whenever friends offered him marijuana,” co-counsel said that would have been in “direct
opposition” to a claim that the petitioner was a drug addict. As to why co-counsel did not
request funds to investigate the petitioner’s Taiwanese descent, counsel said, “It is not the
asking, it’s the granting that would have been the issue. But, there was no indication that
there was a great need for that to be asked, there was no self reporting.”

       Co-counsel said that the factual allegations surrounding the petitioner’s case were
“bad facts” and that it would have been difficult to ask the jury to “take mercy and pity on
[the petitioner], even though he did all of this and . . . there’s proof he did all of this . . . . It’s
a big mouthful to say if you don’t have the building blocks to stand on. And that’s the
problem with [the petitioner’s] mitigation.” Co-counsel explained that the problem with the
petitioner’s case was that there was no self-reporting to adequately develop the mitigation.
The petitioner made good grades in school, and his “history as far as his assimilation” after
coming to the United States “was like the American dream.” Co-counsel said that the
petitioner chose not to testify.

       William Pearce, a retired supervisor for the North Carolina Bureau of Investigation
Crime Laboratory Trace Evidence Unit, testified that he was asked by post-conviction
counsel to evaluate the examinations performed by the Federal Bureau of Investigation
(“FBI”) Laboratory. He said he was unable to fully evaluate what was done by the FBI
laboratory without seeing the lab notes, explaining that what the FBI analyst did in his
analysis was best reflected in his lab notes. He said that the trial testimony of Special Agent
Christopher Hopkins indicated that some of the work was done under his supervision,

                                                 -12-
meaning that work may have been done by other agents and additional lab notes may have
been generated by those agents. Pearce said that he needed the lab notes in order to assess
whether the agent performed an ultraviolet micro-spectrophotometer test on the black fiber
analyzed in the case.

        Pearce said that, after he received the lab notes, he reviewed the examinations
conducted by Agent Hopkins. Hopkins’ report reflected that a black wool fiber consistent
with the victim’s clothing was found on the tape lift from the petitioner’s car. He said that
the fiber could have remained in the petitioner’s car for an extended period of time if it was
left undisturbed. Pearce was unable to determine what Agent Hopkins meant in his lab notes
when he used the reference “dyed completely through” when referring to the wool fiber.
Regarding the fiber sample, Pearce said that if he had been consulted by the defense at trial,
he would have advised counsel that Agent Hopkins needed “to rectify the difference between
his conclusion and his report, which is inconsistent, to a statement which says that they are
consistent to the point that they’re consistent in many, many, many haystacks. That in my
mind is an identification.” On cross-examination, Pearce agreed that his problem with Agent
Hopkins’ testimony was that “he went to a higher level of certainty when he testified than
what was reflected in the report.”

        Mark McDaniel, general counsel for Brewer Detective Agency, testified that the
agency investigated the victim’s disappearance and murder on behalf of Robert Sanderson,
the victim’s husband. He said that, after an exhaustive search, the agency was unable to
locate the file on the case, explaining that the agency’s policy was to destroy files after five
years.

        Jessica Peevy, a legal assistant with the Post-Conviction Defender’s Office, testified
that she transcribed a video recording of a hypnosis. She said that portions of the VHS
videotape were inaudible, and a DVD was prepared from the tape. Peevy said that, after
listening to both the videotape and the DVD, the DVD appeared to be an accurate
reproduction of the videotape and that the inaudible portion was a five-minute segment at the
beginning of the videotape.

       Dr. Murray Smith, a specialist in internal medicine and addiction medicine, testified
that he evaluated the petitioner on two occasions, in November 2004 and December 2008.
When he saw the petitioner in December 2008, there was “a very marked change in his
mood” and he appeared significantly depressed. Dr. Smith also reviewed extensive records
on the petitioner, including an evaluation performed at Parchman Prison in Mississippi in
1985 and a psychological intake screening performed at Terre Haute Federal Prison in 1997.
He said that the Parchman Prison report reflected that the petitioner had an extensive history
of substance abuse and needed help for psychological symptoms. The federal prison report

                                              -13-
indicated that the petitioner had a history of “poly-substance abuse,” meaning many
substances, and that the petitioner was not interested in receiving treatment. He agreed that
poly-substance abuse was common for addicts who were attempting to be “their own doctor
trying to make themselves feel better . . . and prescribing something to make them feel less
anxious, less angry, less put down.” Dr. Smith also reviewed the petitioner’s evaluation
dated July 13, 1999, from the Riverbend Maximum Security Institution, which reflected an
elevated chemical abuse scale.

       Dr. Smith said he had a “round table discussion” with Drs. Cheng, Copper, and
Kenner, all of whom had information from their evaluations of the petitioner and his family
history. Dr. Smith learned that several of the petitioner’s uncles had problems with drinking
and gambling and that one uncle had given the petitioner beer when he was seven or eight
years old. He said that the petitioner, who had a “mixed racial background,” came from
Taiwan to the United States when he was about ten years old. The petitioner began using
alcohol and marijuana intermittently at age fourteen and then progressed to “excessive,
beyond the average” usage. The petitioner told Dr. Smith that he had also used
methamphetamine and cocaine intravenously and had been exposed to solvents while
working at two factories. The petitioner drank alcohol to the extent that he had “black-outs,
alcohol induced amnesia.” Dr. Smith said that the petitioner’s first wife, Pamela Bigelow,
reported that the petitioner hid his drug use from her because of her strict religious
background and that his drug and alcohol lifestyle caused the termination of their marriage.

        Dr. Smith said that the petitioner also had a gambling addiction and that in 1994 when
the petitioner could no longer work because of back trouble, gambling became his
occupation. He said that a standard day for the petitioner consisted of spending many hours
at the casinos in Tunica, Mississippi, and then using alcohol and marijuana. Dr. Smith
opined that the petitioner’s addictions stemmed from losing his mother, who left the family
to go to work in Tai Pei, and from being separated from his maternal grandmother, who
raised him for the first six to eight years, when he was brought to the United States. Those
losses resulted in the petitioner’s need “to have a female intimately in his life” and his self-
medicating with drugs and alcohol when stressed. The petitioner had been married four
times and had an extramarital affair. Dr. Smith opined that the petitioner had a fear of loss,
“which kept him constantly on guard and anxious that he would l[o]se another woman, he’d
l[o]se another mother.”

       Dr. Smith said that the petitioner had an increased sensitivity to alcohol due to his
genetic background, explaining that the “genetic brain chemistry for addiction and the
metabolism are both involved.” Dr. Smith learned from the experts who reviewed the
petitioner’s family history and from his first wife that the petitioner was “short tempered.
He had a short fuse. He was easy to go into a rage.” As a child, the petitioner did not feel

                                              -14-
he belonged in Taiwan or in the United States, and he never overcame that feeling. The
petitioner felt he was discriminated against, especially in middle school and high school. Dr.
Smith opined that as a result of feeling angry and isolated, the petitioner tried to “numb”
those feelings with drugs and alcohol.

        On cross-examination,2 Dr. Smith testified that the petitioner’s position was that
gambling was “his work” and he did not drink or use drugs while “working [because] he
wanted to focus and concentrate on what he considered his occupation.” The petitioner
denied drinking or using drugs while at the casino the night of the murder and reported that
his alcohol use had decreased from 1992 to 1996. The petitioner refused to talk to Dr. Smith
about the offenses with which he was charged or any other criminal activity in which he had
been involved. Dr. Smith said he classified the petitioner as a gambling addict based on the
petitioner’s continuing to frequent the casinos even though he was “not doing very well at
it.”

        The State’s lead counsel testified that she was one of the prosecutors on the
petitioner’s case. She said that her office was provided with some boxes of evidence from
the FBI, but she did not recall if those boxes were received in August 1998. She did not
know what happened to the evidence after trial but said that the trial file would have gone
to the closed file and then to storage. She remembered that Sharon Powers had wanted her
diary back but did not know if it was returned to her.

        Melinda Patillo, a civilian supervisor for the Memphis Police Department Property
and Evidence Room, testified that she had worked in the property and evidence room since
1998. She said that some of the evidence requested by the defense had not been located,
including a comforter, a Rohm handgun, hair samples, a spent .25 caliber bullet, a cloth seat
sample, carpet, an assorted round, a clip, miscellaneous holsters, towels, a mattress cover,
a blanket, a plastic cap with hair, a plastic bag, a blood sample from a rear bumper,
miscellaneous residue, a “Horseshoe brand” hat, miscellaneous truck scraping, a letter,
brochures, a pen, a pillow and case, a piece of a truck lining, a Colt handgun, a Browning
handgun, three packages of photographs, and a Motorola cellular telephone. She explained
that a federal investigation of the property and evidence room resulted in the closure of the
room “for a while,” and some items were moved to another location. The department had
experienced problems locating evidence in other cases prior to 2004. Other law enforcement
agencies, including the FBI, were involved in the petitioner’s case, and some of the evidence
was located with those agencies.



       2
        Because Dr. Smith did not have his case file with him, his cross-examination testimony was
continued until February 9, 2009.

                                              -15-
       Wanda Getz testified that her brother, Ronnie Powers, met the petitioner’s mother,
Cindy, when he was in the military and stationed in Taiwan. She said that Ronnie brought
Cindy and the petitioner to the United States when he returned from Taiwan and that they
lived with her for a short time. She described Cindy as a hard worker who went “overboard”
with her cleaning. Getz said that Cindy spoke “broken English” and that the petitioner spoke
better English than his mother. She recalled “some sort of squabble” that the petitioner had
with her son, Terry. She said that Ronnie and Cindy had been divorced for several years.

        James Ronald Powers testified that he was known as “Ronnie” to his family and was
formerly married to the petitioner’s mother, Cindy. He said that he joined the United States
Army in 1962 at the age of eighteen and was stationed in Taiwan for two years. He met
Cindy in Taipei where she was working as a “bar girl.” He said he paid Cindy indirectly for
their sexual relationship, explaining that he bought cigarettes and beer from the PX every
week and gave them to Cindy who then sold them on the black market to earn a living for her
family. He had known Cindy for about a year before he met the petitioner, and Cindy
initially told him that the petitioner was her nephew. He saw the petitioner with Cindy’s
mother in Taipei on two or three occasions, and they appeared to be “very close” while
Cindy was a “little more distant, not as affectionate . . . [b]ut protective” toward the
petitioner. Ronnie subsequently married Cindy, and as they were leaving Taiwan for the
United States, Cindy told him that the petitioner was her son and that he had to come with
them. Ronnie explained that in order for the petitioner to accompany them to the United
States, he had to imply that by marrying the petitioner’s mother he was going to adopt the
petitioner. However, he never formally adopted the petitioner.

        Ronnie said that when they arrived in the United States, they lived in his mother’s
house in Murfreesboro, along with his two sisters and two nephews, for a little less than a
year before renting their own home. He described the interaction between them and his
family as “quite awkward at first and there was some resentment.” One of his nephews,
Terry Getz, was about the same age as the petitioner, and he and the petitioner “had a couple
of run-ins.” At first, the petitioner could only speak “a couple of words” of English and often
became frustrated because of his inability to communicate. Ronnie enrolled the petitioner
in the fifth grade and, within two years, the petitioner became fluent in English and did very
well. The petitioner experienced some “little scuffles” at school, and his teacher reported
that the other children were picking on the petitioner. Ronnie assumed that the petitioner had
problems because of his race, but he did not witness any.

       Ronnie said that Cindy’s ability to speak English improved only slightly, and she
constantly had difficulty understanding English. Shortly before he married Cindy, Cindy told
him that she was twenty-seven years old and that the petitioner was ten years old. Cindy told
him that the petitioner’s father was “an American G.I.” who was supposed to return for her

                                             -16-
and the petitioner, but his plane crashed. Ronnie said that his marriage to Cindy lacked
affection. Because he and the petitioner were only ten years apart in age, their relationship
was more like a friendship than a father/son relationship. The petitioner was a good athlete
and participated in track and field events in school. Ronnie did not recall attending the
petitioner’s high school graduation and did not believe Cindy attended either.

       Ronnie said that the petitioner began dating his first wife when they were in the tenth
or eleventh grade and that they got married their senior year. To his knowledge, the
petitioner did not drink or use drugs in high school, but he suspected “there was some beer
drinking going on” when the petitioner talked about going camping at a state park. He
warned the petitioner that it was illegal to have beer in a state park. Ronnie said that Cindy
was the disciplinarian and sometimes spanked the petitioner with a belt and once slapped him
on the face. He described Cindy’s temper as “hair trigger and violent” and said Cindy
sometimes took that violence out on the petitioner. As the petitioner got older, Cindy’s
discipline became more verbal rather than physical, with her shouting and scolding the
petitioner, mostly at home. However, occasionally, Cindy “would blurt out in public and get
real mad and shout.”

       Ronnie said that he worked several jobs and went to school upon his return to the
United States and acknowledged that he had little time for Cindy or the petitioner. After
about four or five years, Cindy started working outside the home. Cindy initially wrote and
received letters from her family in Taiwan three or four times a month, but the
correspondence dropped to once or twice a month and then to “one every now and then.”
Ronnie estimated that while Cindy was living in Taiwan, she supplied ninety percent of her
family’s support. Cindy did not like Ronnie’s family and did not trust them. Cindy liked to
gamble at the VFW and American Legion Club and often lost all her money but wanted to
continue gambling anyway.

       Ronnie said that he was not contacted by the petitioner’s defense team in 1998 but
would have testified at the petitioner’s trial if he had been contacted. He said that he still
cared about the petitioner.

       Dr. John Franklin Copper, a professor at Rhodes College in the Department of
International Studies, testified that he taught courses on Asia and had written books about
Taiwan. He also studied in Taiwan, lived there approximately six years, and married a
Taiwanese woman. Dr. Copper said that, in Asian cultures, shame is used as a method of
controlling people and, as a result, Asian people have a “tremendous problem” adjusting to
the culture in the United States because there are no “restrictions on their behavior here.”
He interviewed the petitioner, Ronnie, and Cindy. The petitioner was very forthcoming with
most of the questions Dr. Copper asked him but said he could not remember when asked

                                             -17-
about his life in Taiwan. The petitioner did discuss his school, his friends, and the place
where he grew up. He related that he often “skipped” school and was punished by the
teacher or the principal. The petitioner denied that he experienced any discrimination in
Taiwan because of his mixed race and reported that he “experienced racial prejudice only in
the United States.” However, based upon Dr. Copper’s personal experience of living in
Taiwan and having children of a mixed race, he believed that the petitioner would have been
discriminated against in Taiwan. Dr. Copper explained that the petitioner’s mother’s
associating with an American soldier caused the petitioner to experience problems “many,
many fold more,” explaining that the petitioner’s neighbors “would have made comments
whenever they saw him, said derogatory things, racist kind of comments.” Dr. Copper
opined that the petitioner skipped school because he “didn’t feel welcome there and he was
no doubt harassed by the other kids, mistreated, called names, things said about him.” As a
result of the petitioner’s mother’s occupation, the Taiwanese community would have treated
her “[b]adly” although the community would have had some realization that she was working
as a bar girl to support her family, but “[p]eople would have said nasty things about her, to
her . . . [and] really didn’t have much sympathy.”

        Elizabeth Benson, a legal investigator with the Shelby County Public Defender’s
Office, testified that she worked as a mitigation specialist on the petitioner’s case. Her
caseload at the time of the petitioner’s case was “pretty heavy,” and she estimated that she
was working on approximately seventy-five cases, including at least fifteen capital cases.
She gathered information about the petitioner’s background and social history. She recalled
talking to one of the petitioner’s ex-wives, Pamela Bigelow, but was uncertain if she had
talked to the petitioner’s mother. She could not recall if she interviewed the petitioner’s
other ex-wives, his stepchildren, or stepfather, explaining that she did not have her notes on
the case because she had been unable to locate her case file. The petitioner reported to her
that he was born in Tai Pei, Taiwan, but the defense team did not consult a cultural expert.
Benson said that she did not interview Sharon Powers because “[i]t would have had to be at
the request of the [petitioner] and . . . the lead attorney, giving me instructions as to whether
or not to speak with [her].”

        On cross-examination, Benson acknowledged that her intake report reflected that the
petitioner admitted he had a gambling problem. The petitioner did not report having a drug
addiction, problems adjusting to life in the United States, or difficulty with his mother or
family. Had the petitioner told her he had those types of problems, she would have included
it in her report and sought the records of any relevant hospitalizations. Her report did reflect
that the petitioner had used marijuana and beer but did not indicate if he had received
treatment. The petitioner denied any involvement in the victim’s murder. Benson could not
recall how many times the defense team met to discuss the petitioner’s case but said that the
team conducted case review once a month.

                                              -18-
        On redirect, Benson acknowledged that the petitioner’s medical records from
Parchman Prison reflected that the petitioner had a history of “large amounts of alcohol use
and moderate drug abuse.” She said that she gave a copy to the petitioner’s attorneys. She
further acknowledged receiving a copy of the Tennessee Department of Correction records
which reflected that the petitioner reported that “he went out and got drunk and got himself
in trouble.” As to the petitioner’s alcohol use, the records indicated that the petitioner
“started sneaking a drink every now and then at the age of six, or seven, but did not start
drinking heavily until about the age of twenty, or twenty-one.” The petitioner also reported
that he smoked approximately half an ounce of marijuana weekly. Benson said this
information would have been given to the petitioner’s attorneys. She said that if she learned
a client was suffering from depression, she and the defense attorneys would have addressed
it.

        Ralph Nally, a legal investigator with the Shelby County Public Defender’s Office
since 1979, testified that he was assigned to the petitioner’s case and that his duties involved
interviewing prospective witnesses, reviewing crime scene photographs, and examining
crime scenes. He acknowledged that he had access to the discovery provided by the district
attorney’s office. He said he met with the petitioner several times but could not recall if he
spoke to any witnesses in the petitioner’s case. He said that Benson was responsible for the
mitigation investigation. The entire defense team discussed the information they gathered
and was concerned about the petitioner’s “relationship with women based on some prior
charges,” which was brought up during the marital privilege hearing. The defense team also
was concerned about the cultural aspects of the petitioner’s life, but Nally could not recall
if the team discussed getting an expert in Taiwanese culture.

       On cross-examination, Nally said that the petitioner maintained that he was innocent
and denied any involvement in the victim’s murder. The petitioner did not give Nally the
names of any alibi witnesses but “provided information as best he could.” Nally said he did
not detect that the petitioner had any memory or mental problems. He said that he met with
the petitioner with the rest of the defense team and did not have any particular need to meet
with him alone. The team met and discussed the petitioner’s case on a regular basis.

        Dr. Chien-Hung Rocco Cheng, the Director for Prevention and Early Intervention
Services at the Pacific Clinics in Los Angeles, California and a native of Taiwan, testified
that he worked with immigrants from Taiwan, Hong Kong, China, and Korea. He was asked
to assist in the petitioner’s case as a cultural expert and traveled to Taiwan to interview the
petitioner’s family, neighbors, and elementary school teachers. He explained that Shilin,
where the petitioner grew up, is a suburb of Taipei. Dr. Cheng described the petitioner’s
family home as “very dingy, . . . very small and dark.” At the time the petitioner was
growing up, the home did not have a bathroom or running water.

                                              -19-
        Dr. Cheng learned that Cindy Powers, the petitioner’s mother, was the oldest girl in
a family of twelve children and was the only girl kept by the family, explaining that several
of her siblings were given up for adoption because the family was very poor. Instead of
carrying the burden of supporting the family after their father left, Cindy’s older brother
drank and gambled. As a result, Cindy began supporting the family at a very young age by
gathering vegetables and grains that were dropped in the fields or snails to sell at the market.
As a teenager, she worked in a tea house where working-class Taiwanese men went after
work “to have tea and also to flirt with the attendants, and sometimes they could go more
with extra negotiation,” meaning a sexual relationship for money. About a year later, Cindy
went to work in a bar that catered to American soldiers which generated much more income
for the family. Dr. Cheng explained that while the family had to rely on Cindy for financial
support, it was also very painful for Cindy “to go into the trade” because Chinese people
“look[ed] down upon that occupation in the society . . . [and] [she] ha[d] to face the rejection
and discrimination from the society.”

        Dr. Cheng said that Cindy had three children, with the petitioner being the youngest.
Cindy gave up her second child, a daughter, for adoption soon after she was born because she
could not afford to raise her. The petitioner’s half-brother, who was about three or four years
older than the petitioner, had problems with alcohol and gambling. According to one of the
petitioner’s uncles, several members of the petitioner’s family drank and gambled
excessively. As a result, the petitioner was exposed to both gambling and alcohol at a very
young age. Because the petitioner’s mother worked in Taipei, his grandmother assumed the
role of mother and was very loving and nurturing to the petitioner. Dr. Cheng said that, in
the 1950s in Taiwan, there was “a lot of negative connotation associated with” biracial
children, such as the petitioner.

        Dr. Cheng opined that Cindy was not prepared to marry Ronnie or move to the United
States and that the petitioner’s departure from Taiwan was “very sudden.” Having to leave
his grandmother who was his “constant source of love and care and support” was very
traumatic for the petitioner. The petitioner faced difficulty because he did not speak the
English language and had to assume a new identity when his name was changed from Wu
Chin-Ming to Gerald Lee Powers. The petitioner was not allowed to speak his native
language in his new home in the United States and had no one to support or mentor him. The
petitioner told Dr. Cheng that he always felt like he was “an outsider, he doesn’t belong to
anywhere.” The petitioner did not feel accepted in Taiwan because he had a foreign father
or in the United States because he did not speak the language.

       On cross-examination, Dr. Cheng acknowledged that the petitioner’s grandmother
took good care of the petitioner and that they loved each other. He also acknowledged that
the petitioner learned the English language quickly, participated in sports, excelled in math,

                                              -20-
and did well in school. Dr. Cheng explained that immigrant children usually adjusted better
than their parents and opined that “on the outside on the academic realm [the petitioner was]
doing well but emotionally he continue[d] to struggle and . . . to suffer.” According to Dr.
Cheng, the petitioner’s emotional damage would be “very difficult” to heal and could have
had a “long term impact on his inter-personal relationships.”

        Dr. William D. Kenner, a psychiatrist with specialty training in child psychiatry and
psychoanalysis, testified that he evaluated the petitioner in 2005 and interviewed the
petitioner’s first wife, Pamela Bigelow; his stepfather, Ronnie Powers; and his daughter,
Jamie Powers. Bigelow reported that the petitioner was never physically violent with her and
was respectful to her. Dr. Kenner reviewed the transcript of the marital privilege hearing and
said that allegations of domestic violence were made by Sharon Powers, the petitioner’s wife
at the time of the victim’s murder. Dr. Kenner opined that Sharon “did not look victimized
from her testimony and what other people said about her.” He said that Sharon’s past
abusive relationships should have been explored during cross-examination and that she was
“probably a very damaged woman” which would make her testimony suspect. Dr. Kenner
said that Margaret York observed bruises on Sharon’s legs and witnessed “a fuss” between
Sharon and the petitioner. Asked why Sharon would allege domestic violence if it was not
true, Dr. Kenner opined:

               Well, if you look at her history she’s had four prior marriages. She
       testified that two former husbands were alcoholics and two were abusive to
       her. She said she picked [the petitioner] out in prison as a pen pal and visited
       him and then with his release . . . she became his lover and then she married
       him.

              I mean, that’s got to say a lot if a woman picks a man out in prison.
       And what she described she liked about him was . . . his intelligence and the
       fact that the guards and the inmates both appreciated him. So, I mean, she
       picked [the petitioner] out because he was well organized, he was well thought
       of even in a tough prison setting.

        Dr. Kenner said that Sharon related that she was “very much in love” with the
petitioner and that although she had “called the shots in her previous marriages,” she had
finally found someone she could love. Dr. Kenner learned from Margaret York that Sharon
and the petitioner had “money struggles” and that Sharon stole money from the petitioner.
The petitioner described Sharon as “insecure and uncertain about how to handle her children
and her life,” which was consistent with someone who had been “a victim of severe abuse
growing up because she ha[d] no internal model to how to be a mother, how to structure a
family.” Dr. Kenner opined that Sharon was “quite a jealous woman,” but she answered no

                                             -21-
when asked if she thought the petitioner had ever cheated on her. However, Margaret York
related that “if anybody should have been jealous it was [the petitioner] because Sharon was
the one who’d get out and flirt with guys. She was the flirty one, it wasn’t [the petitioner].”
Dr. Kenner said that Sharon did not fit the profile of a victim of domestic violence because
she did not have trauma-related symptoms. He said it would have been important for trial
counsel to have a domestic violence expert “to help them understand the facts as they
emerged” in the petitioner’s case and also to testify about whether domestic violence had
actually occurred.

        Dr. Kenner testified in detail about the development of a child’s brain and the effect
that nurturing has on a child. He said that certain events in the petitioner’s childhood might
have affected his development: the petitioner was raised by his grandmother while his
mother lived in Taipei; he was physically abused by an alcoholic uncle; he experienced
chronic stress from “stigmatized social status” because he “was of mixed race and in a
homogeneous island culture”; his mother was “psychologically damag[ed]” as a result of
being a “sex worker”; his mother was “emotionally numb” and did not have a normal
mother/child relationship with the petitioner; the petitioner was “recognized as a product of
a coupling between his mother and a G.I.”; he was taken away from his grandmother to come
to the United States; and the petitioner’s family “put a lot of pressure” on him because he was
“so smart.” Dr. Kenner opined that the petitioner had “very good development” until he was
taken away from his grandmother and “essentially bec[ame] an orphan because his mother
couldn’t take care of him, she was in a strange culture.” The petitioner’s mother was “not
able to step in and fill the emotional void left by [the petititoner’s] grandmother. . . . [S]he
had an impaired ability to love.” As to the petitioner’s brain development, Dr. Kenner said:

       I don’t think it developed normally. I think he did experience significant
       traumas growing up, and I think that the chief one was anytime something
       threatened his primary relationship unfortunately he had other problems as
       well. He had a drinking problem, he used drugs. . . .

               He was struggling with compartmentalized feelings and traumatic
       memories that were left over from those early experiences of the things that
       had happened to him in Taiwan, the way he was looked down upon, the loss
       of his grandmother coming to a completely strange culture. He didn’t know
       the language, the kids taunted him and kidded him in Murfreesboro because
       can you imagine going in the fifth grade and not knowing the language. I
       mean, that would be [a] phenomenal struggle. But, you know, he made it.

      Dr. Kenner said that the petitioner struggled with “intense rage, fear, resentment, [and]
shame.” He explained that the petitioner, in his adult life, had eruptions where “some of this

                                              -22-
old rage breaks through[,] he is violent in generally a single episode and then he’s intensely
ashamed of himself afterwards.” Dr. Kenner said that the characteristics of developmental
trauma disorder from which the petitioner suffered included triggered patterns of repeated
disregulation in response to trauma cues, affective changes, somatic changes, behavioral
changes, confusion, disassociation, relational problems, self-attribution, self-hate, and
disorganized thinking. However, he described the petitioner as “an extremely smart fellow
. . . conscientious, he strives to be well organized, to work hard, to be well respected, to do
great things.”

        On cross-examination, Dr. Kenner said that the petitioner refused to discuss the
victim’s murder with him. He opined that the petitioner’s seeing the victim “hit the jackpot”
triggered a reaction because the petitioner’s mother was “a prostitute/bar girl, and [the
petitioner was] around . . . other women who were similarly partying out, was that somehow
connected with mother having a few drinks and having men over.” Dr. Kenner
acknowledged that the petitioner followed the victim around the casino, observed her win
about $5000, followed her fifty-two miles to her house, kidnapped her in the driveway, drove
her to Eudora, Mississippi, where he killed her, took her jewelry and money, went back home
and told his wife about it, hid the proceeds, and then fled to Texas where he was
apprehended.

        James Simmons testified that he had been licensed to practice law in Tennessee since
1982, had practiced exclusively criminal defense law since 1989, and had devoted his
practice primarily to death penalty litigation since 1995. He said he had presented national
and state seminars dealing exclusively with the death penalty. He had handled approximately
twenty death penalty cases, four of which actually went to trial, and also had tried a federal
capital case in Virginia. He related that by 1998, studies of death penalty cases showed that
jurors tended to place more weight on the testimony of lay witnesses rather than defense
expert witnesses. Simmons said he learned from jury consultants that a defendant’s life
history was better told through lay witnesses such as teachers, friends, neighbors, and
employers. He said that it was important to make personal contact with lay witnesses and
build a rapport with them and that he had found telephone contact to be unreliable.

       As to the petitioner’s case, Simmons said he would have investigated childhood
matters including going to Taiwan to learn what happened in the first ten years of the
petitioner’s life and interviewing the petitioner’s relatives, teachers, and friends. He also
would have gone to Murfreesboro to review school and other records. He explained how an
expert could have been beneficial in the petitioner’s case:

              First you’d have to conduct the investigation as to determine what, in
       fact, happened, and then I think any child developmental or adolescence

                                             -23-
       psychologist is going to be able to explain very easily why the first three years
       of childhood matters. First three years of childhood they’ll say over and over
       again so many personality traits are developed during those years.

              And an expert would come in and then to explain why this happened
       during the first[] three, four years of life now has influenced this person
       regarding the conduct.

        Simmons said that it was “absolutely important” to prepare for voir dire in jury
selection. Prior to 1998, he was taught to use jury questionnaires to ascertain jurors’ views
on theories of mitigation and whether “they could realistically consider those theories in light
of the horrible circumstances of the case.” As to the petitioner’s case, Simmons said he
would have asked the jurors if they could consider mitigation for the petitioner if he had
convictions for “three prior aggravating assaults” as well as first degree murder. Simmons
opined that individual voir dire was required in two areas – the publicity of the crime and the
jurors’ attitudes concerning the death penalty – and was necessary to avoid tainting the jury
pool.

        Simmons said that initial interviews with clients were generally not productive and
that he had to invest a tremendous amount of time with a client to build a rapport. He
explained that a client’s social history was the “foundation for any thorough investigation by
mental health professionals.” He said that if he had a client who was from another culture,
he would want to obtain a cultural expert because the culture from a person’s “formative
years has got to be explained in order to put it in context as to where you are now.” Simmons
said that “it takes time to build a rapport and conduct the proper thorough mitigation
investigation. It just takes time and a lot of time, and the failure to devote that time will
result in an inferior investigation.”

       According to Simmons, by 1998, the prevailing practice in capital cases was the “team
concept with multiple disciplinarian members of that team.” He said that “each member of
the team ha[d] to have the proper amount of time available to devote to a particular case.”
He said that the lead attorney was ultimately responsible for the members of the team and
that each member, with his or her particular expertise, was “expected to perform the
investigation in that area thoroughly, and then . . . communicate with one another frequently
and often.” Simmons opined that the key to a successful team was communication.

        On cross-examination, Simmons acknowledged that he was not familiar with the
petitioner’s case and had not talked to any members of the petitioner’s defense team. He
agreed that every case is different and that attorneys have to deal with their clients and the
facts that they have.

                                              -24-
       In rebuttal, the State recalled the lead prosecutor who testified that, at the time of the
petitioner’s trial, she had no knowledge of a videotape of a hypnosis session of one of the
State’s witnesses and only learned about the existence of the tape a few months before the
post-conviction hearing. She said the tape had been found in the property and evidence room
of the police department.

                                         ANALYSIS

                                     I. Applicable Law

                         A. Post-Conviction Standard of Review

        Post-conviction relief is available to a petitioner who establishes that his or her
conviction or sentence is void or voidable because of an abridgement of a constitutional
right. Tenn. Code Ann. § 40-30-103 (2006). The post-conviction petitioner bears the burden
of proving his allegations by clear and convincing evidence. Id. § 40-30-110(f) (2006).
When an evidentiary hearing is held in the post-conviction setting, the findings of fact made
by the post-conviction court “are entitled to substantial deference on appeal unless the
evidence preponderates against those findings.” Fields v. State, 40 S.W.3d 450, 456 (Tenn.
2001); see also Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review
is of purely factual issues, the appellate court should not reweigh or reevaluate the evidence.
See Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, review of a post-
conviction court’s application of the law to the facts of the case is de novo, with no
presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue
of ineffective assistance of counsel, which presents mixed questions of fact and law, is
reviewed de novo, with a presumption of correctness given only to the post-conviction
court’s findings of fact. See Fields, 40 S.W.3d at 458; Burns v. State, 6 S.W.3d 453, 461
(Tenn. 1999).

                     B. Law Applicable to Post-Conviction Petitions

       The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. See U.S. Const. Amend. VI; Tenn.
Const. art. I, § 9. To establish a claim of ineffective assistance of counsel, the petitioner has
the burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v. Washington,
466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App.
1997) (noting that same standard for determining ineffective assistance of counsel that is
applied in federal cases also applies in Tennessee). The Strickland standard is a two-prong
test:

                                              -25-
        First, the [petitioner] must show that counsel’s performance was deficient.
        This requires showing that counsel made errors so serious that counsel was
        not functioning as the “counsel” guaranteed the [petitioner] by the Sixth
        Amendment. Second, the [petitioner] must show that the deficient
        performance prejudiced the defense. This requires showing that counsel’s
        errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
        result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The reviewing court must indulge a strong presumption that the conduct of counsel falls
within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, and
may not second-guess the tactical and strategic choices made by trial counsel unless those
choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). The prejudice prong of the test is satisfied by showing a
reasonable probability, i.e., a “probability sufficient to undermine confidence in the
outcome,” that “but for counsel’s unprofessional errors, the result of the proceeding would
have been different.” Strickland, 466 U.S. at 694.

                            II. Ineffective Assistance of Counsel

       The petitioner alleges that trial counsel were ineffective during all phases of the trial,
voir dire, guilt or innocence, and punishment. We will review his claims.

                                     A. Voir Dire Process

       The petitioner sets out a number of alleged errors made by trial counsel during voir
dire. The State responds that “the petitioner neither claims nor has introduced proof that any
juror who heard his case was unfair or partial.”

           1. Adequacy of Voir Dire to Expose Biases of Prospective Jurors

       The petitioner argues that trial counsel “used a leading, closed-ended question and then
polled the jury for their responses, effectively eliciting no insight or revelation about the
individual juror. Without such questioning, counsel could not get to the heart of each juror’s
biases.”

                                               -26-
       The State responds that the petitioner “cannot point to a single biased juror who was
seated on the jury as a result of counsel’s failure to ask those questions,” referring to the
petitioner’s claim that his trial counsel had not “ask[ed] any provocative questions whatsoever
regarding potential hot-beds of bias in this case, including: bi-racialism, violence against
women, substance abuse, gambling addiction, immigrants and prostitution.”

       On appeal, more specifically, the petitioner argues that trial counsel should have
questioned a juror who was a charge nurse at a juvenile psychiatric facility “to explore her
experiences with disturbed children, her beliefs about human behavior, and her opinion about
mental illness.”

       As we will set out, the post-conviction court found that the petitioner failed to show
that he was prejudiced as to this claim.

       Additionally, the petitioner asserts that trial counsel should have further questioned
another juror “about [the juror’s] uncle who had disappeared under circumstances strikingly
similar to the case at bar.” The post-conviction court determined that this claim was without
merit:

               [The juror] stated that he could set his family matter aside and be
       impartial. [The juror] stated that he did not know anything about the details of
       his uncle’s situation. Thereafter, [defense] attorney . . . asked an additional
       series of questions relating to [the juror]’s ability to be impartial to both sides.
       [The juror] continued to assert he could be impartial.

              This court finds petitioner’s counsel w[ere] not ineffective in failing to
       challenge [the juror] for cause. Given [the juror’s] responses such a challenge
       was not warranted. Moreover, even if counsel should have used a peremptory
       challenge to exclude [the juror] from the jury, based on [the juror’s] responses,
       this court does not find petitioner has demonstrated he was prejudiced by
       counsel’s inaction.

We concur in both of these determinations by the post-conviction court.

       As to the petitioner’s claims that trial counsel were ineffective in their voir dire, the
post-conviction court determined that he had failed to show prejudice:

               Addressing the prejudice prong of the Strickland test first, we conclude
       that the petitioner has failed to establish any prejudice resulting from counsel’s

                                               -27-
       alleged deficiencies in conducting voir dire. The petitioner generally alleges
       that counsel failed to question prospective jurors sufficiently to expose any
       potential biases they might have, based on his cultural background. However,
       the petitioner fails to point to any evidence that suggests that a biased juror or
       jurors were seated on the jury as a result of the asserted acts or omissions of his
       attorneys. Thus, the petitioner failed to establish that but for counsel[’s]
       unprofessional errors, the results of the proceeding would have been different
       and is, therefore, not entitled to relief on the basis of this claim. Strickland [v.
       Washington], 466 U.S. [668,] 689-90, 104 S. Ct. [2052,] 2064-65 [(1984)].

We agree with the post-conviction court. Without the petitioner showing that he was
prejudiced, other than in theory, as the result of the alleged errors by trial counsel in selecting
the jury, his claim in this regard is sheer speculation and without merit.

            2. Effect of Counsel’s Not Asking “Whether any Juror Would
           Automatically Vote for Death or Refuse to Consider Mitigation”

       The petitioner argues that “[c]ounsel rendered ineffective counsel by failing to conduct
an adequate voir dire and performing essentially no ‘death qualification’ or ‘life qualification’
of jurors.” The State responds that “the record demonstrates that counsel did engage in such
questioning with prospective jurors and that counsel’s questioning of jurors was sufficient to
empanel a fair and impartial jury.”

       The post-conviction court explained why this claim was without merit:

             During the voir dire of the jury panel, trial counsel made the following
       statement relating to mitigating circumstances:

               And that if the defense so chooses . . . we can put on proof of mitigating
               circumstances or reasons why [petitioner’s] life should be spared. Or
               you as a juror based on the proof you heard can make a determination of
               what you might think would be mitigation or reasons why his life should
               be spared. . . . So we’re talking about aggravating circumstances.
               Reason why his life should be taken. And mitigating circumstances
               reasons why his life should be spared.

              Additionally, both the trial court and the prosecutor made various
       statements relating to how the jury was to weigh mitigation and explained that
       the State had the burden of demonstrating the aggravating circumstances
       outweighed the mitigating circumstances beyond a reasonable doubt.

                                               -28-
       Following the conclusion of the sentencing hearing, the jury was properly
       instructed as to how to consider mitigating circumstances.

               At the post conviction hearing, the petitioner presented little proof in
       support of this allegation. Very few questions regarding this claim were
       addressed to counsel. Moreover, the petitioner did not present testimony from
       jurors who claimed to be confused as to the meaning of mitigation or the
       process by which such proof was to be evaluated. Therefore, the petitioner has
       failed to show that, had counsel more fully explained the meaning of mitigation
       and questioned jurors about their feelings regarding mitigation, a reasonable
       probability exists that the jurors would have concluded that the [“]balance of
       aggravating and mitigating circumstances did not warrant death.” Strickland,
       466 U.S. at 695, 104 S. Ct. at 2069. Thus, petitioner[] is not entitled to relief
       on the basis of this claim.

       The post-conviction court explained further why this claim was without merit:

              At trial, counsel specifically asked the jurors, “[D]oes anyone believe
       that because a person’s life had been taken or a person is now deceased, that
       someone should automatically get the death penalty? Does anyone believe
       that?” Trial counsel went on to inquire of each individual juror whether they
       thought the death penalty should be “automatic.” Earlier in the voir dire
       process, the jurors had been given information about the charges filed against
       the petitioner. Thus, the jury was aware that, if they found the victim’s “life
       had been taken” by the petitioner under the circumstances alleged by the State;
       then they would have found petitioner was guilty of murder in the first degree.
       Therefore, this court finds, even if counsel were deficient in failing to more
       precisely phrase their questions to the jury, petitioner failed to demonstrate
       prejudice. Petitioner is not entitled to relief on the basis of this claim.

We conclude that the record supports these determinations by the post-conviction court.

                  3. Failure to Appeal Denial of Individual Voir Dire

       As to this issue, the petitioner argues that counsel should have appealed the denial of
individual voir dire and renewed their request for each juror who said that he or she knew of
the case, so as to determine what information each prospective juror had and whether their
exposure to such information was prejudicial.

       The post-conviction court found this claim to be without merit:

                                             -29-
       [T]his Court does not find counsel w[ere] ineffective in failing to raise this
       issue either in their motion for new trial; moreover, even if ineffective, it is
       clear from the case law that petitioner is unable to demonstrate prejudice. Thus,
       petitioner is not entitled to relief on the basis of this claim.

The record supports this determination by the post-conviction court.

           4. Failure to Request Alternative Method of Questioning Jurors

       The petitioner argues that counsel were ineffective because, beyond filing a motion for
individual voir dire, they “failed to take additional steps to ensure that they would have the
information necessary to exercise both motions to strike biased jurors for cause and to
exercise the defense’s peremptory challenges.”

        The petitioner’s brief does not explain what alternative methods should have been
utilized or what would have been achieved by their use. Likewise, the petitioner does not
refer this court to places in the record showing that the petitioner was prejudiced by this
alleged ineffectiveness by trial counsel. Accordingly, we conclude that this claim is without
merit.

             5. Failure to Object to or Correct Misstatements by the State

       The petitioner argues that counsel should have objected to certain misleading
statements as to the law, that the defense has to prove mitigating evidence, rather than merely
presenting evidence of the circumstances, and by questioning jurors as to whether “they could
sign their name to a death verdict if [the petitioner] were convicted.”

       The post-conviction court determined that trial counsel were not ineffective in this
fashion and explained that, even if this had been the case, the court’s instructions correctly
explained the law in this regard:

       [B]ecause the trial court properly instructed the jury prior to their deliberations
       on the sentencing phase of petitioner’s trial, this court finds petitioner has failed
       to demonstrate he was prejudiced by trial counsel’s inaction. It is an elementary
       principle of law that jurors are presumed to follow the instructions of the trial
       court. State v. Williams, 977 S.W.2d 101, 10[6] (Tenn. 1998) (quoting State
       v. Cribbs, 967 S.W.2d 773, 784 (Tenn. 1998); State v. Laney, 654 S.W.2d 383,
       389 (Tenn. 1983)). Thus, this court finds petitioner is not entitled to relief on
       the basis of this claim.



                                               -30-
The record supports this determination by the post-conviction court.

            B. Effect of Procedural Errors by Trial Court During Voir Dire

                  1. Denial of Defense Motion for Individual Voir Dire

        The petitioner argues that the trial court erred in denying his request for individual voir
dire. The court determined that this claim was without merit, noting that the “prevailing
practice [was] to examine jurors collectively.” Further, the court noted that, “even in a capital
case, there is no requirement that death qualification of a capital jury must be conducted by
individual, sequestered voir dire.” Thus, as to this issue, the post-conviction court found that
the petitioner was not able to show that trial counsel were ineffective, that he was prejudiced
by the fact that counsel did not appeal the trial court’s ruling in this regard, or that the trial
court erred in this ruling. The record supports this determination.

                   2. Limiting Counsel’s Questioning During Voir Dire

       The petitioner argues that the trial court “impermissibly curtailed counsel’s ability to
rehabilitate and life-qualify jurors and violated [the petitioner’s] constitutional right to a fair
and impartial jury.”

       Specifically, the petitioner asserts that, after the trial court had instructed counsel to
get “more succinct” and “to the point,” counsel did not try to “thoroughly rehabilitate another
potential juror.” Thus, according to the petitioner, the court violated his right to a fair and
impartial jury.

       The post-conviction explained why this claim was without merit:

       This Court does not find anything improper or prejudicial about the trial court’s
       statements. The trial court was merely attempting to maintain some clarity for
       the jurors regarding the unique issues associated with sitting on a capital jury.
       The potential jurors were not present when the statements were made and the
       statements were directed at both the prosecution and the defense. There must
       be some order in the voir dire examination of jurors. That is the court’s
       function. See State v. Banks, 271 S.W.3d 90 (Tenn. 200[8]). This Court does
       find[] petitioner is not entitled to relief on the basis of this claim.

The record supports this determination by the post-conviction court.




                                               -31-
                                  C. Guilt/Innocence Phase

                              1. Counsel’s Excessive Caseloads

      The petitioner argues that “counsel’s excessive caseloads created a conflict of interest.”
However, the post-conviction court noted that both counsel denied this claim was true and
determined that this claim was without merit:

               This court finds this allegation is without merit. While both . . . lead
       counsel and . . . co-counsel had very full schedules, this court does not find
       their case load hindered their ability to perform their responsibilities relating to
       petitioner’s case. Both [counsel] were seasoned counsel who had a great deal
       of experience with capital litigation and considerable experience managing a
       large caseload. [Co-counsel] testified that, at the time of petitioner’s trial, she
       was serving as a supervisor for the capital defense team of the Shelby County
       Public Defender’s Office. Thus, she had considerable experience managing
       multiple cases. Additionally, [co-counsel] testified that her case load and other
       responsibilities did not hinder her ability to serve as co-counsel in petitioner’s
       trial.

                [Lead counsel] testified that, at the time of petitioner’s trial, he was lead
       counsel on approximately five to ten other homicide cases and co-counsel in [a]
       similar number of homicide cases. However, [lead counsel] indicated that not
       all of the homicide cases he was involved with were capital cases and not all of
       those cases were cases in which he expected the case to proceed to trial.
       Moreover, he stated that, while in hindsight there may have been other things
       he would have done on petitioner’s case if he had more time, he did not feel his
       case load prevented him from providing effective representation in petitioner’s
       case.

               After reviewing the testimony of [trial counsel], this court does not find
       that their case loads were so unmanageable as to prevent them from rendering
       effective assistance of counsel in petitioner’s case. Thus, this court finds
       petitioner is not entitled to relief on the basis of this claim.

        Other than making arguments in this regard, the petitioner has not provided references
to the record on appeal showing that he was prejudiced by the alleged excessive caseload of
counsel. Previously, we have set out responses of defense counsel denying this claim.
Accordingly, we conclude that the record supports the determination of the post-conviction
court that this claim is without merit.

                                               -32-
                     2. Counsel’s Not Objecting to Late Court Days

       The petitioner asserts that counsel should have objected to the fact that “court began
at approximately nine in the morning and continued in session past ten o’clock in the evening
on several occasions.” Likewise, the post-conviction court found this claim to be without
merit:

              Both trial counsel testified that they remembered working into the
       evening hours several nights; but, stated that they did not feel the long hours
       were excessive and indicated that the trial court consulted with the jury
       regarding their desire to continue working. Thus, this Court finds, even if
       counsel should have lodged an objection to the long hours, [the petitioner] has
       not demonstrated he was prejudiced by their inaction and is not entitled to relief
       on this issue.

       The petitioner has not directed us to any part of the record on appeal which shows that
he was prejudiced by the hours that the court was in trial on this matter. We, therefore,
conclude that the record supports the determination of the post-conviction court that this claim
is without merit.

              D. Failure to “Thoroughly Investigate Available Evidence”

              1. Undercover Tapes of Margaret York and Sharon Powers

       The basis for this claim is trial counsel’s receiving, the night before she was to testify,
an audiotape of conversations between State’s witnesses Margaret York and Sharon Powers.
Although counsel had been advised that “there was nothing on them that was intelligible,”
counsel listened to the tapes and determined “there were some voices that were recorded.”
While the court denied counsel’s request for a delay in the proceedings so that the tapes could
be transcribed, the court directed that the tapes be transcribed by the Shelby County Public
Defender’s Office. The petitioner’s counsel did not receive the transcripts of the tapes until
after Sharon Powers had testified. At the evidentiary hearing in this matter, the petitioner’s
counsel acknowledged that, while listening to the tapes, he heard Powers state, “[T]he man
said he didn’t do it.” Counsel testified that he could have utilized this statement in cross-
examining Sharon Powers.

       As to this matter, the petitioner argues on appeal that “[d]efense counsel’s foregoing
of the opportunity to diminish the credibility and weight of the prosecution’s key witness
amounted to a ‘significant dereliction of duty.’” The State responds that the petitioner has

                                               -33-
failed to establish either that counsel were deficient in this regard or that he was prejudiced
thereby.

       In the findings of facts and conclusions of law regarding this matter, the post-
conviction court described these tapes, saying that lead counsel testified that, prior to the trial,
he was aware that the tapes existed but had been told by the State that they “did not contain
any discernable conversations.” According to the findings of the post-conviction court, the
petitioner’s trial counsel were given access to the tapes approximately a week prior to the trial
and listened to them the night before Sharon Powers was to testify. As the post-conviction
court explained, the part of the conversations between Sharon Powers and Margaret York
which could be heard saying “the man said he didn’t do it” would have been of minimal
benefit to the petitioner:

              Petitioner asserts that had counsel listened to the tapes in the weeks
       leading up to the trial, the statement now in issue would have been available for
       use as impeachment. This Court finds that, while this statement may have
       offered additional impeachment of Powers, when viewed in light of Sharon
       Powers[’] trial testimony and the deposition testimony of Margaret York which
       was also introduced at trial, the statement has minimal value. Perhaps trial
       counsel were ineffective in failing to timely request, review and transcribe the
       tapes; however, this Court simply does not find that the value of the tapes was
       so great as to demonstrate that counsel’s inaction resulted in prejudice to the
       petitioner.

               This Court further notes that in six hours of audio tapes this is the only
       statement which petitioner asserts trial counsel w[ere] ineffective in discovering
       and utilizing. In fact, post conviction counsel concedes that out of three tapes,
       the tape containing the statement at issue is the only one that is audible.
       Additionally, it appears the tapes were enhanced with technology that may not
       have been available to trial counsel at the time of petitioner’s trial. For the
       above reasons, this Court finds petitioner is not entitled to relief on the basis of
       this claim.

       As to these findings, the petitioner argues that the record “suggests that the inability
to properly use the tapes during [his] trial was a direct result of counsel’s failure to thoroughly
investigate the surveillance tapes.” Additionally, the petitioner argues that the record does not
support the determination by the post-conviction court that the tapes could not have been
enhanced in 1998, the time of the trial in this matter. The State responds that the record
supports the finding of the post-conviction court that Powers’ statement would have been of
“minimal value” in cross-examining Powers. Further, the State asserts the court’s finding that

                                               -34-
the petitioner failed to show that the technology of 1998 could have enhanced the tape is
supported by counsel’s testimony that, in 1998, he had not believed that “the condition of the
tapes could have been improved.”

        We agree with the post-conviction court’s determination that, given the proof against
the petitioner, utilization of the statement, “the man said he didn’t do it,” would have been of
minimal value in the cross-examination of Sharon Powers. Accordingly, as to this issue, we
concur with the finding that the petitioner has failed either to show that counsel were
negligent or that he was prejudiced thereby.

                       2. Failure to Utilize Sharon Powers’ Letter

       The petitioner argues that trial counsel should have utilized a letter from Sharon
Powers to her mother which contained “glowing descriptions of the marital relationship with
Ms. Powers and her husband.” According to his argument, this letter could have had an effect
upon the trial court’s ruling as to the marital privilege. The State responds that trial counsel
could not have utilized the letter at trial because it was in the possession of federal
investigators and that, even if available, it would not have changed the court’s ruling in this
regard.

       The post-conviction court determined that this letter would not have affected the ruling
of the court as to this matter:

       [A]ccording to the trial record, [lead counsel] brought this issue before the trial
       court prior to the presentation of Sharon Powers’ testimony. During the
       discussion of this issue, Assistant District Attorney General . . . stated that the
       evidence in question was in federal custody and had not been made available
       to the [S]tate until August of 1998. Thereafter, he made the evidence available
       to defense counsel who, in turn, raised the issue with the trial court prior to Ms.
       Powers’ testimony.

              The trial court stated for the record that:

              [B]ased on the nature of these items that [lead counsel] has
              referred to, I will state that those were both points that were well
              made and well argued by the defense at the time.

              I mean it may well be that this would have been some additional
              material to underscore their points, but both of those points that
              these two documents apparently relate to were certainly well

                                              -35-
              made and well argued by the defense at the time.

              So it’s not as though it was something, some new revelation that
              would have been, I think, if anything, cumulative to what was
              already before the court in terms of factual and legal issues.

       Thus, it appears even if counsel had located this item prior to the marital
       privilege hearing, it would have had little impact on the trial court’s findings.
       Therefore, even if counsel were ineffective, petitioner has failed to demonstrate
       he was prejudiced by their conduct.

We conclude that the record supports the determination of the post-conviction court as to this
issue.

                             E. Failure to Retain Fiber Expert

       The petitioner argues that trial counsel were ineffective in not calling an expert witness
to rebut the testimony of Special Agent Hopkins “regarding a fiber found in the Petitioner’s
car that was consistent with the victim’s clothing.” The State responds that the petitioner
failed to show that trial counsel’s intended use of the defense expert, to suggest cross-
examination of the State’s expert witness, was not reasonable.

       As to this issue, defense counsel testified at the evidentiary hearing that he reviewed
fiber analysis treatises and obtained funds for a fiber polymer chemistry expert, whom he
consulted in preparation for the cross-examination of the State’s fiber expert.

       The post-conviction court found that this claim was without merit:

               Agent Hopkins’ report, notes, and trial testimony indicated that the
       “black wool textile fiber” found in Ms. Powers’ car was consistent with the
       fibers found in the coat and/or the dress worn by the victim at the time of the
       murder. At the post conviction hearing, William Pearce, an expert in the field
       of trace evidence, testified that he did not disagree with the conclusion that the
       fiber found in the car was consistent with the victim’s clothing. He testified
       that his only disagreement with Agent Hopkins[’] testimony was that he felt
       Agent Hopkins overstated the certainty of the comparison. It further appears
       from [lead counsel’s] testimony that the expert they hired to review the State’s
       fiber analysis also concurred with the results.

              Therefore, this court finds, even if counsel should have utilized their

                                              -36-
       fiber analysis expert during trial, petitioner has failed to show he was
       prejudiced by their inaction. Thus, he is not entitled to relief on the basis of this
       claim.

We conclude that the record supports this determination by the post-conviction court.

                  F. Failure to Adequately Present Third Party Defense

        As to this claim, the petitioner argues that trial counsel were ineffective in not utilizing
evidence which showed there were problems in the victim’s marriage and that her husband
had motive to kill her. The petitioner explains that trial counsel attempted to present scenarios
of three other persons as possible perpetrators: Brian Maher, with whom the victim recently
had ended a romantic relationship; Brett Musekamp, another former boyfriend; and Robert
Sanderson, her husband. The State responds that, at the evidentiary hearing, the petitioner did
not call Maher or Sanderson as witnesses. Rather, the petitioner questioned trial counsel
about a document from Investigator Nally, relating that Maher supposedly said that the victim
was tired of her marriage and wanted a divorce. However, the post-conviction court found
that these claims were without merit:

              With regard to Brian Maher, the Court held, “there was no evidence of
       animosity between the parties that would give rise to a motive to kill the
       victim.” [Powers, 101 S.W.3d at 395]. Thus, the Court agreed with the trial
       court’s determination that the evidence was not relevant under Tennessee Rule
       of Evidence 401. Id. As to the testimony of Brett Musekamp, the Court again
       agreed with the trial court’s determination that the evidence was not relevant.
       Id. The Court held that “the mere existence of [Mr.] Musekamp’s attempt to
       undermine the Sandersons’ relationship is not relevant to establish a motive to
       kill Mrs. Sanderson.” Id. [at 396]. Regarding the testimony of Robert
       Sanderson, as previously noted, the Court found, although relevant, the
       probative value of the proffered testimony outweighed the risk of confusion and
       misleading the jury. Id. [at 397]. The Court found Mark Burchfield’s
       testimony should have been admitted[] but, also found the trial court’s
       erroneous exclusion of the evidence was harmless. Id.

              Given the Tennessee Supreme Court’s holding, even if counsel were
       ineffective in presenting this issue at trial, he cannot demonstrate he was
       prejudiced by counsel’s inaction. Therefore, he is not entitled to relief on the
       basis of this claim.

The record supports this determination.

                                               -37-
           G. Alleged Ineffective Assistance of Counsel as to Sharon Powers

       The petitioner notes that, as to his motion to employ a psychologist to testify as to his
claim that the marital privilege applied to the testimony of Sharon Powers regarding the
petitioner, his counsel filed a motion that was “deficient in that it failed to name any particular
expert, the location of the expert’s office or any other necessary particulars.” In this regard,
the State responds that the post-conviction court determined that the petitioner’s request for
an expert in this regard was denied not because his motion was deficient, as the petitioner
claims, but, rather, because the trial court did not find a particularized need for such services:

             Upon examining petitioner’s motion for the services of a family
       counselor the trial court found:

                       I don’t think that this is the type of issue that necessitates
               an expert in psychology and/or sociology to testify in order to lay
               a factual foundation for the argument that I’m sure you’ll make
               in this matter.

                      I think that this is the type of issue – and I think the law
               would bear this out and case law over the years – that this is the
               type of issue that can be examined by the court and be reviewed
               by appellate courts more on what appears to be in the best
               interest of a marital relationship, view of the society’s best
               interest, what the – just the general factual – underlying factual
               basis is for the continuation of a marriage. How solid the
               marriage is. How strong it is. The length of the marriage. All of
               these are evidentiary matters that can be presented.

                       This isn’t the type of field that would require in my
               judgment the expert testimony of a psychologist. Not to say that
               it’s never been presented. . . . It may be in a perfect world with
               unlimited resources, you may want to put on half a dozen
               different psychologists and sociologists and marriage counselors
               to suggest – to bolster your point. But I think as far as making
               your point, laying an evidentiary foundation, I think being the
               experienced trial attorneys that you are, would certainly know
               how to go about laying and establishing a factual basis and then
               making the appropriate arguments. So, I’ll deny the request for
               this particular expert.



                                               -38-
       In response to the trial court’s findings, [lead counsel] clarified his
request by stating,

              Your Honor does understand this is a parameter that I’ve
       had difficulty with since I first read State versus Hurley. I don’t
       know how your Honor can be expected to judge what the
       community standards are as to whether his marital relation should
       be fostered without some proof as to the community standards.
       And that’s the basis of –.

       Following [lead counsel’s] question, the trial court responded, stating,

              Well I think the public policy considerations can be
       considered by a court, can be argued by counsel, without the
       necessity of having different experts. I mean, you[’re] asking for
       psychologists, sociologists, and marital counselors as well.
       Family counselors – specialized in the are[a] of marital relations.
       I’m not convinced that their, quote, expertise would guide us or
       would help us a great deal in our assessment of the nature of this
       particular marital relationship and whether or not it should be
       fostered.

              I think we can view factually what you all present to this
       motion and use as a back drop what the law has considered over
       the years and the case law and what public policy would dictate.
       And I think this determination could be made without the
       assistance. I don’t think the assistance is so essential to this
       motion as to require, number one, the funding of these expert[s].

        Thus, it appears the trial court did not deny the motion based on trial
counsel’s failure to include a particular expert in their request for funds.
Rather, the trial court simply found that such assistance was not needed.
Despite not listing an expert in their written motion, at the hearing trial counsel
informed the trial court that, although they had not yet retained an expert, they
had been provided a referral for an expert by Midtown Mental Health.
Moreover, it is clear the motion was not denied based upon trial counsel’s
failure to make a more timely request. In fact, the trial court specifically spoke
to the timing of the motion, stating:

              [T]his is probably the type of expert and the type of proof

                                       -39-
       that could be prepared in a relatively short period of time. I
       wouldn’t imagine that it would take a great deal of time for this
       type of expert to interview your client and look in the record and
       make a few phone calls and be ready to testify in three or four
       weeks. I’m not suggesting that if I were to grant this that it
       would necessitate resetting the trial or anything. I don’t think
       that’s the case.

         Based upon the trial court’s remarks, this court further finds that, even
if counsel should have filed their motion sooner and were ineffective in failing
to list a specific expert, petitioner has failed to demonstrate he was prejudiced
by counsel’s inaction. It seems clear to this Court that the trial court did not
find this type of assistance necessary and would not have been any more
inclined to grant counsel’s request if they had provided the name of an actual
marital counselor.

        At the post-conviction hearing, in support of his claim that such proof
would have aided counsel both at the marital privilege hearing and at trial,
petitioner presented testimony from psychiatrist, William Kenner. Dr. Kenner
testified that the type of domestic violence testified to by Sharon Powers fits
into the male controlling interactive violence category. He stated that the men
that perpetrate this type of abuse are usually macho bullies. He stated that this
type of abuse is about control and indicated the abuser used just enough
violence to make sure that they maintain control. He stated that such men have
a very patriarch centered view of family and explained that they often come
from a family where violence is accepted. He stated they become violent to
contain and control their wives who seek separation or divorce.

        Dr. Kenner testified that the women who form relationships with this
type of man have not been traumatized to the degree women with sadistically
violent men have been traumatized. He stated that they usually have not been
beaten up and are not scared for their lives. Dr. Kenner testified “this kind of
male batterer is not going to kill his wife, he’s just going to scare her a bit so
she’ll fall in line.[”]

       Dr. Kenner stated that he reviewed the history of the petitioner’s
marriage to Sharon Powers and found no domestic abuse complaints against
petitioner prior to the filing of the criminal complaint. Additionally, he stated
that he did not find that there was a history of abuse in petitioner’s prior
romantic relationships. Dr. Kenner also testified that he did not find Sharon

                                       -40-
Powers was victimized. In fact, he stated that her background indicated that she
might be emotionally volatile. He stated that she was a very damaged woman
which made her testimony about abuse suspect.

        Dr. Kenner acknowledged that Margaret York had described seeing
bruises on Sharon Power[s’] legs. Dr. Kenner further noted that Misty Moore,
Sharon Powers[’] step daughter, testified at the marital privilege hearing that
sometimes the petitioner would take Sharon Powers to the bedroom and when
her mother would emerge from the bedroom she would be crying and she would
see bruises up and down her arms and on her thighs. However, Dr. Kenner
testified that this was not necessarily a sign of abuse. Rather, he indicated that
because Sharon Powers had testified at the marital privilege hearing that the
petitioner “would pull my hair and call me names . . . I was his sex slave, . . .
his whore, . . his bitch,” the bruises witnessed by Moore and York were more
likely the result of “normal” sadomasochistic sex acts. Dr. Kenner also testified
that Misty Moore’s testimony was suspect because, at the time of the hearing,
she was pregnant and needed her mother’s assistance; thus, Dr. Kenner opined
she likely lied to support her mother’s position.

       Dr. Kenner offered additional interesting observations regarding his
opinion about the Powers[’] marriage. He stated that York, “saw a fuss
between Sharon and [the petitioner] and [the petitioner] was tossing dishes sort
of back over his arms. And, you know, throwing dishes is usually a woman’s
thing but it doesn’t necessarily imply domestic violence unless it’s the good
dishes, of course.” As a means of explaining why Sharon Power[s] would have
made up her claims of domestic abuse[,] Dr. Kenner offered the following:

       Well, if you look at her history she’s had four prior marriages.
       She testified that two former husbands were alcoholics and two
       were abusive to her. She said she picked [the petitioner] out of
       prison as a pen pal and visited him and then with his release they
       became – she became his lover and then she married him. I
       mean, that’s got to say a lot if a woman picks a man out in prison.

        Additionally, Dr. Kenner stated that Pam Bigelow, petitioner’s first ex
wife, described Sharon as an insecure “drama queen,” who was self conscious
about her weight and indicated Bigelow had stated that Sharon would “show
out” to get attention. Dr. Kenner indicated that this profile of Sharon Powers
fit with his assessment that she had invented her claims of spousal abuse. Dr.
Kenner testified that it is common for women to make up allegations of

                                       -41-
       domestic violence, especially where “victimhood has strategic advantage.”

               Even if trial counsel had been allowed to present testimony similar to
       that offered by Dr. Kenner, this court does not find the trial court would have
       given such testimony much credence. Dr. Kenner made general observations
       about Sharon Powers based upon information provided to him by petitioner and
       petitioner’s first ex-wife. He never spoke with Ms. Powers or Ms. Moore. He
       does not seem to deny there may have been some level of abuse; rather it
       appears he contends Sharon Powers did not present as a victim of “physical”
       abuse. However, the trial court was in the position to judge the credibility of
       Powers and Moore and clearly accredited their testimony, finding the marital
       relationship was beyond “tumultuous.” This Court simply finds petitioner has
       failed to demonstrate that, even if counsel had presented testimony similar to
       that given by Dr. Kenner, the trial court would have reached a different result.
       Thus, he is not entitled to relief on the basis of this claim.

We have carefully examined the testimony at the evidentiary hearing regarding this claim and
find that it abundantly supports the conclusions of the post-conviction court.

       Additionally, we note that, in the direct appeal of this matter, our supreme court
concluded that the marital privilege was not applicable and the trial court was correct in
allowing the testimony of Sharon Powers:

       [W]e hold that the trial court did not err in applying the Adams factors to
       determine whether Powers’ communications with his wife were privileged.
       Moreover, the record supports the trial court’s findings regarding the
       application of the factors to the facts in this case. Consequently, the
       confidential marital communications privilege did not apply, and Sharon
       Powers’ testimony was admissible.

Powers, 101 S.W.3d at 394. We conclude that the record supports the determination of the
post-conviction court in this regard.

                    H. Alleged Ineffectiveness as to Mitigation Phase

       The petitioner argues that his trial attorneys were ineffective in a number of areas in
the mitigation phase of the proceeding.

           1. Whether Counsel’s Decisions Were Informed and Reasonable



                                             -42-
        The petitioner argues that trial counsel should have known that the jury would learn
of his three prior convictions for violent assaults on women and should have investigated
these convictions so as to deal with them at the trial. He asserts that his explanation of his
motivation for these assaults “demands the expert assistance of a mental health professional
– assistance that trial counsel never sought.”

       The petitioner purports to describe trial counsel’s actions in this regard by saying they
did “nothing.” The post-conviction court found this claim to be without merit:

               Based upon the proof submitted by the petitioner, this Court does not
       find counsel w[ere] ineffective in failing to obtain a more thorough mental
       health evaluation of the petitioner. With regard to the type of proof offered by
       Dr. Smith, this Court finds that counsel made a strategic decision not to pursue
       this line of questioning because the majority of the proof in support of this
       proposition was contained in the records of petitioner’s past incarceration.
       Trial counsel felt this information was more prejudicial than beneficial. This
       Court sees no reason to question their decision.

                With regard to [the] type of proof offered by Dr. Kenner, this Court finds
       such proof may have added to petitioner’s mitigation case. However, this Court
       does not find counsel w[ere] ineffective in seeking [sic] a mental health
       evaluation. As the entire defense team testified, there was no reason to believe
       petitioner suffered from mental health issues. Moreover, the diagnosis posited
       by Dr. Kenner is for an unrecognized disorder that was not even named or
       discussed until the 1990s, around the time of petitioner’s trial. Therefore, it is
       unlikely that the trial court would have granted funds for a mental health
       evaluation. Thus, this court cannot find counsel were ineffective in failing to
       elicit this type of evaluation. Petitioner is not entitled to relief on the basis of
       this claim.

The record supports this determination.

       Although, in the petitioner’s brief, he refers to “red flags” in his records which should
have alerted trial counsel to “potential psychological or psychiatric issues,” he makes no
reference to the record showing that he was prejudiced by the fact that additional efforts were
not made in this regard by trial counsel. Accordingly, we conclude that this claim is without
merit.

  2. Effect of Counsel’s Alleged Failure to Locate or Interview Relevant Witnesses



                                              -43-
        The petitioner asserts that trial counsel should have interviewed mitigation witnesses
other than his mother. Specifically, he argues that counsel should have contacted and utilized
James Ronald Powers, the petitioner’s stepfather. The court described Mr. Powers’ testimony
at the post-conviction hearing:

       Arguably Powers’ testimony could have been helpful in preparing petitioner’s
       mitigation case. [Lead counsel] testified that the defense team anticipated the
       petitioner’s mother would testify and provide many of the same details.
       However, he stated that at the last minute she refused to participate in
       petitioner’s trial.      Regardless, given the strength of the aggravating
       circumstances in petitioner’s case, this court cannot find that, even if counsel
       were deficient in failing to present this evidence during the sentencing phase
       of petitioner’s trial, petitioner was prejudiced by their inaction. Thus, petitioner
       is not entitled to relief on the basis of this claim.

       The record supports this determination.

          3. Sufficiency of Investigation into First Years of Petitioner’s Life

       The petitioner asserts that trial counsel were ineffective in that they “conducted no
investigation whatsoever into the first ten years of [the petitioner’s] life.”

       The post-conviction court concluded that this claim was without merit:

                At the post-conviction hearing, members of petitioner’s defense team
       indicated that they were aware petitioner had spent the first ten years of his life
       in Taiwan and were aware that the petitioner had abused alcohol and drugs.
       Ms. Benson and trial counsel testified that, for purposes of mitigation, they
       intended to present evidence of petitioner’s past through the testimony of
       petitioner and petitioner’s mother. However, at the last minute, both chose not
       to testify. Additionally, members of petitioner’s defense team testified that they
       did not want to overstate the impact of petitioner’s cultural background since
       the petitioner had performed well both in sports and academics in the United
       States. They indicated they were concerned with losing credibility with the
       jury. Moreover, members of petitioner’s defense team stated that the petitioner
       did not appear to have any mental health problems that needed to be reviewed.

              [Co-counsel] testified that records from petitioner’s various phases of
       incarceration demonstrated that the petitioner had experienced some depression
       and had report[ed] using drugs and alcohol. However, she stated that there was

                                              -44-
       very little, if any, independent verification of these facts. Thus, neither she nor
       [lead counsel] felt that there was a need or a basis for further mental evaluation.
       Nearly all of Dr. Cheng’s testimony was derived from information he received
       from petitioner’s family members in Taiwan. [Lead counsel] testified that he
       was certain the trial court would not have authorized travel to Taiwan and likely
       would not have granted funds for such an expert.

       Thus, the court determined that, although the additional mitigating evidence would
have been helpful to the defense, “the evidence of aggravating circumstances in petitioner’s
case was extremely strong.” Accordingly, the petitioner failed to establish that a “reasonable
probability exists that the jury would have concluded that the ‘balance of aggravating and
mitigating circumstances did not warrant death.’” Strickland, 466 U.S. at 695; Goad v. State,
938 S.W.2d 363, 371 (Tenn. 1996). The record supports this determination.

                       4. Effectiveness in Use of Expert Testimony

        In his consolidated petition for post-conviction relief and on appeal, the petitioner
alleges that “trial counsel were ineffective in failing to request or secure the services of
necessary experts that would have included culture and language experts, an expert in
addiction, and psychological or psychiatric experts.” As examples of the kinds of testimony
that trial counsel should have presented, the petitioner points to the evidentiary hearing
testimony of Dr. John Franklin Copper and Dr. Chien-Hung Cheng (cultural and language
experts), Dr. William Kenner (psychiatry and child psychiatry), and Dr. Murray Smith (types
of addiction). The State responds by saying that “[t]he testimonies of Drs. Kenner, Cheng,
and Copper demonstrate little more than that the petitioner was given a chance to have a better
life than his family in Taiwan but, instead, chose to pursue a life of violent crime.”

       The post-conviction court explained the petitioner’s proof as to these claims:

               At the post conviction hearing petitioner presented several witnesses in
       support of this claim. First, Dr. Murray Smith testified that the petitioner has
       an addiction to alcohol and drugs and an addiction to gambling. He stated that
       early alcohol use by the petitioner and exposure to toxic solvents later in his life
       may have caused petitioner to suffer brain damage.

               Franklin Copper, a specialist in Chinese culture, testified that the
       petitioner would likely have experienced discrimination in Taiwan based upon
       his bi-racial heritage; the fact that his father was an American G.I., and the fact
       that his mother worked as a “bar girl.” He stated that due to the change in
       governance of Taiwan from Japanese to Chinese, petitioner and his mother

                                              -45-
      could have spoken different languages and would have had very different
      experiences making it difficult for them to communicate and connect.

              Dr. Ch[ien]-Hung Rocco Cheng, an expert in multi-cultural and
      community psychology, testified that immigrant families experience unique
      struggles with language and culture. He stated that there was a history of
      alcoholism and gambling in petitioner’s Taiwanese family. He further stated
      that the petitioner and the petitioner’s family would be looked down upon in
      Taiwanese culture because of petitioner’s multi-racial background and
      petitioner’s mother’s occupation. Dr. Cheng stated that, because petitioner’s
      mother was away from the home, petitioner’s grandmother took on the role of
      petitioner’s psychological mother. Thus, he explained that leaving his
      grandmother was a very traumatic event for petitioner. He further explained
      that this trauma was compounded by the fact that the petitioner was coming to
      a country w[h]ere he did not speak the language, to a culture he did not
      understand, with a new name and a new family. Dr. William Kenner[] testified
      similarly. His testimony has been previously outlined in this opinion.


             ....

              Certainly, some of the information provided by the experts submitted by
      the petitioner could have been helpful in mitigation. While Pam Bigelow
      provided some information about the petitioner’s past, much of the proof
      presented by petitioner at the post conviction hearing was not presented at the
      sentencing portion of his trial. Thus, the first two Goad factors weigh in
      petitioner’s favor. However, the evidence of aggravating circumstances in
      petitioner’s case was extremely strong. Thus, even if the testimony of Dr.
      Smith, Dr. Cheng and Professor Copper, and Dr. Kenner were presented, this
      Court finds petitioner still has not demonstrated that a reasonable probability
      exists that the jury would have concluded that the “balance of aggravating and
      mitigating circumstances did not warrant death.” Strickland, 466 U.S. at 695,
      104 S. Ct. at 2069; see also Goad v. State, 938 S.W.2d at 371. Therefore, he
      is not entitled to relief on the basis of this claim.

As we have set out, the record supports these determinations.

               I. Ineffective Assistance of Counsel at the Penalty Phase

      The petitioner argues that trial counsel were ineffective in mitigation proof in that they

                                             -46-
did not develop a coherent sentencing strategy; did not locate and interview the petitioner’s
stepfather, James Ronald Powers; investigate the petitioner’s early childhood in Taiwan;
retain experts to assist in proof of mitigation; or object to the jury instruction as to reasonable
doubt.

       The post-conviction court determined that the petitioner had failed to show he was
prejudiced because counsel had not located his stepfather:

               With regard to the testimony presented by petitioner’s step-father and his
       step-father’s sister, this court finds that, even if counsel should have presented
       this testimony during the sentencing portion of petitioner’s trial, petitioner has
       failed to demonstrate he was prejudiced by counsel’s conduct.

               Wanda Getz testified that her brother was married to the petitioner’s
       mother. She stated that there was some tension between her family and
       petitioner’s mother. She also testified that petitioner’s mother had trouble
       speaking English; but, stated petitioner’s English was good. Petitioner’s step-
       father, James Powers, testified that he met the petitioner’s mother while
       stationed in Taiwan. He stated that, at the time, petitioner’s mother was
       working as a “bar girl” in Taipei. He indicated that the petitioner’s family had
       a very poor existence in Taiwan. Powers stated that it was difficult for
       petitioner to leave his family in Taiwan, especially his grandmother and
       indicated that petitioner’s relationship with his mother was strained. He
       testified that Cindy Powers was strict and would sometimes hit or whip the
       petitioner. He also stated that Cindy Powers enjoyed gambling and would often
       participate in the activity. Finally, Powers testified that some of the petitioner’s
       uncles drank excessively.

                This court finds Getz[’] testimony is of little value. Arguably Powers’
       testimony could have been helpful in preparing petitioner’s mitigation case.
       [Lead counsel] testified that the defense team anticipated the petitioner’s
       mother would testify and provide many of the same details. However, he stated
       that at the last minute she refused to participate in petitioner’s trial. Regardless,
       given the strength of the aggravating circumstances in petitioner’s case, this
       court cannot find that, even if counsel were deficient in failing to present this
       evidence during the sentencing phase of petitioner’s trial, petitioner was
       prejudiced by their inaction. Thus, petitioner is not entitled to relief on the
       basis of this claim.

       As to counsel’s not requesting funds to retain a psychologist, an addiction specialist,

                                               -47-
and an expert in Chinese, the post-conviction court determined that counsel had not been
ineffective:

      [P]etitioner asserts counsel w[ere] aware that he had substance abuse problems,
      was a compulsive gambler, has low self-esteem, and was removed from his
      native Taiwanese culture at the age of ten; yet, counsel failed to secure the
      services of a culture and language expert; expert in addiction; and a
      psychologist or psychiatrist to assist them in preparing and presenting
      mitigation evidence at the sentencing phase of petitioner’s trial and failed to
      present testimony from such experts to explain the effect such issues may have
      had on his actions. Petitioner contends had counsel retained the assistance of
      such experts they would have been able to present considerably more mitigation
      evidence than was presented at the sentencing portion of his trial. He argues
      that such mitigation would have outweighed the evidence in support of the
      aggravating circumstances presented by the State.

             ....

              This Court finds counsel did not have sufficient proof to demonstrate a
      particularized need for the services of Professor Co[p]per, Dr. Cheng or as
      previously discussed Dr. Kenner. While this Court finds there may have been
      sufficient evidence available to support a request for the services of a specialist
      in addictions, this Court finds that, at the time, trial courts were not inclined to
      grant such funds. Moreover, trial counsel testified that the defense team
      discussed presenting evidence of petitioner’s addiction and determined that the
      risk of presenting such proof outweighed the benefits, especially in light of the
      fact that the only evidence supporting this assertion [was] records from
      petitioner’s past incarceration.

             Finally, this court finds that even if [counsel] were ineffective in this
      regard, petitioner has failed to demonstrate he was prejudiced by counsel’s
      inaction. When a petitioner challenges a death sentence based on ineffective
      assistance of counsel in the penalty phase, he or she must show that “there is a
      reasonable probability that, absent the errors, the sentencer . . . would have
      concluded that the balance of aggravating and mitigating circumstances did not
      warrant death.” Strickland, 466 U.S. at 695, 104 S. Ct. at 2069. Where the
      alleged prejudice involves counsel’s failure to present sufficient mitigating
      evidence, several factors are of significance: (1) the nature and extent of the
      mitigating evidence that was available but not presented; (2) whether
      substantially similar mitigating evidence was presented to the jury in either the

                                             -48-
       guilt or penalty phase of the proceedings; and (3) whether there was such strong
       evidence of aggravating factors that the mitigating evidence would not have
       affected the jury’s determination. Goad v. State, 938 S.W.3d at 371.

The record supports this determination.

                        III. Jury Instruction on Reasonable Doubt

       The petitioner contends that the trial court erred in its instruction as to “reasonable
doubt.” The trial court instructed the jury:

              Reasonable doubt is that doubt engendered by an investigation of all the
       proof in the case, and an inability after such investigation to let the mind rest
       easily as to the certainty of your verdict.

              Reasonable doubt does not mean a doubt that may arise from possibility.

              Absolute certainty is not demanded by the law, but moral certainty is
       required, and this is required as to every proposition of proof requisite to
       constitute the offense of the verdict.

       The petitioner argues that this instruction differs both from the reasonable doubt
instruction and its alternative in the Tennessee Pattern Jury Instructions. See T.P.I.-Crim. 203,
203(a). According to the petitioner, trial counsel were ineffective in not objecting to this
instruction, which, in his view, violated his right to due process. The State responds that this
claim is waived, because it was not set out in the petition for post-conviction relief and, thus,
was not considered by the post-conviction court. We agree with this argument that the claim
is waived.

                       IV. Alleged State Misconduct as to Evidence

      The petitioner argues that he was prejudiced because the State suppressed exculpatory
evidence and lost other evidence.

                       A. Failure to Provide Exculpatory Evidence

       The petitioner argues that the State should have provided a copy of the videotape of
the hypnosis of Anna Dillon, arguing that the tape was favorable and exculpatory, that the
State suppressed the tape, and that it was material to the defense. The State responds that the
petitioner failed to show that the statement of Anna Dillon was ever reduced to a writing in

                                              -49-
the possession of the State or that it was material.

       According to the petitioner, Dillon made several exculpatory statements while under
hypnosis, such as describing the perpetrator’s car as “kind of a medium to dark gray,” and
saying later that it “could be a navy blue or a gray. It’s a darkish color. Not light.”
Additionally, she described the perpetrator as “a white person with dark hair . . . dark curly
hair but short” and said that he had “a straight nose.” The petitioner states that, at the time
of the offenses, he had a burgundy car and that he is Asian, with dark hair. The defense
argues that disclosure of this tape to the jurors would have created reasonable doubt as to at
least one juror and may have led them to question Dillon’s statements.

       The State makes several arguments in response. According to the State, the record
does not show that the State suppressed the hypnosis tape; that the statements of Dillon, while
under hypnosis, were not as credible as her trial testimony; and that they were not material.

       The post-conviction court found that this claim was without merit:

       This Court finds that the tape of the hypnosis interview was not known to the
       State at the time of trial and was not in the custody of state law enforcement
       officials. [The] Assistant District Attorney . . . stated that she had never seen
       the tape prior to preparing to testify in this post conviction proceeding. It
       appears from the testimony at the post conviction hearing, from the motions
       filed by post conviction counsel relating to this tape, and from the transcript of
       the tape itself, that this interview was not conducted pursuant to a request by
       either state or federal law enforcement officials; but, rather was conducted by
       a privately hired investigation firm. Thus, this Court does not find that the State
       improperly suppressed this information. Moreover, the materiality of this proof
       is questionable. Finally, even excluding Dillon’s testimony, the other proof
       introduced against petitioner at trial was great. Thus, this Court finds petitioner
       is not entitled to relief on the basis of this claim.

The record supports this determination.


             B. Whether the State Breached its Duty to Preserve Evidence

       The petitioner argues that a police property room employee testified that several items
stored in the property room could not be located, including a comforter spread, a Rohm
handgun, hair samples, a spent bullet, a cloth seat sample, miscellaneous gun paraphernalia,
a blood sample, and miscellaneous residue.

                                              -50-
       We note that, unlike in State v. Ferguson, 2 S.W.3d 912 (Tenn. 1999), in which our
supreme court concluded that a defendant’s right to a fair trial could be violated by the
negligent loss or destruction of evidence, the items in questions were available at the trial.
Their destruction or loss did not occur until after the petitioner’s conviction. We agree with
the State that we cannot presume that these items, which the defense did not utilize at the trial,
were exculpatory. The holding in Ferguson is not helpful to the petitioner’s argument in this
regard, which we conclude is without merit.

                     V. Motion to Disqualify Post-Conviction Court

        During the evidentiary hearing in this matter, post-conviction counsel filed a motion
to disqualify the post-conviction court, asserting that the court “failed to diligently and fairly
listen to the proof presented,” was not attentive during the testimony of Dr. Murray Smith,
and made comments raising a question as to the court’s impartiality. Additionally, the
petitioner asserts that, during an in-chambers discussion with the court on February 3, 2009,
“the court expressed her bias and hostility towards both [the petitioner] and his post-
conviction proceeding and her frustration with having to sit through the remainder of the
testimony.”

        The State responds that the petitioner’s allegations regarding bias do “not suggest that
the judge made improper rulings, had a subjective bias against the petitioner, or lacked the
ability to render an impartial decision in the case.”

       The post-conviction court denied the motion:

              This Court does not find that a reasonable person could even question
       this Court’s impartiality under the circumstances. To transfer this case would
       create further delay in a case that has already had considerable delay. This
       Court has consistently tried to move this case forward and a portion of the proof
       has already been presented.

              This Court has given every effort to make this case move forward in a
       timely and reasonable manner. Therefore, given this Court does not find its
       impartiality could reasonably be questioned the Court finds that this case should
       move forward at this time.

       We agree with the post-conviction court that the record does not reflect that the court
made biased rulings against the petitioner. The situation presented by this matter would not
require automatic recusal pursuant to Tennessee Supreme Court Rule 10, Canon 3E, and the
court concluded that it was not prejudiced against the petitioner. The record supports this

                                              -51-
determination.

               VI. Effect on Appeal of Counsel’s Failure to Object to
            Applicability of Tennessee Code Annotated Section 39-13-204(c)

       The petitioner argues that trial “[c]ounsel were ineffective in failing to object to the
applicability of the 1998 amendment to Tenn. Code Ann. § 39-13-204(c) in the sentencing
phase of [his] trial, thereby giving the ‘green light’ to the trial court to admit evidence of the
facts underlying [his] prior convictions.” The State responds that the petitioner has failed to
show prejudice as to this claim.

        On the direct appeal of this matter, our supreme court determined that the trial court
had erred in its application of the 1998 amendment because the offense had been committed
prior to the effective date of the amendment. Applying a plain error analysis, the court
concluded that the error was harmless because the evidence was admissible to support the
(i)(6) aggravating circumstances and did not affect the sentencing. Powers, 101 S.W.3d at
401-02. The post-conviction court concluded that any error by counsel in this regard was
harmless:

               Petitioner asserts counsel should have objected to the applicability of the
       1998 amendment to Tennessee Code Annotated § 39-13-204 at the sentencing
       portion of his trial. He contends counsel’s failure to raise this objection led to
       the admission of “excessive” factual details underlying his prior convictions.
       Based upon the Tennessee Supreme Court’s decision on direct appeal of
       petitioner’s conviction and sentence, this Court finds counsel were ineffective
       in failing to object to the procedure employed by the trial court in submitting
       the underlying facts of his prior convictions to the jury. See State v. Powers,
       No. W1999-02348-SC-DDT-DD, 2002 Tenn. LEXIS 768, at *41 (filed January
       6, 2002). However, since the Tennessee Supreme Court determined that the
       evidence presented in support of the prior violent felony aggravating
       circumstances was also admissible to show the petitioner committed the
       Sanderson murder in order to avoid arrest and prosecution, the Court found any
       error in admitting such proof was harmless. Id. at 45. Thus, even though this
       Court has found counsel w[ere] ineffective, petitioner has failed to demonstrate
       he was prejudiced by trial counsel’s inaction.

        We agree with the post-conviction court that the petitioner failed to establish prejudice
as to this claim. The proof of aggravating circumstances was strong and that of mitigating
circumstances was weak.



                                               -52-
                                VII. Death Penalty Claims

       The petitioner argues that imposition of the death penalty violates various provisions
of both the United States and Tennessee Constitutions. He asserts that it violates his right to
equal protection of the laws, that it amounts to cruel and inhuman punishment, that it infringes
upon his fundamental right to life, that the indictment returned against him was
unconstitutional in that the aggravating factor was neither in the indictment nor returned by
the grand jury, and that his conviction and death sentence violate international law and the
supremacy clause of the United States Constitution. To the extent that these claims were
raised on direct appeal, they have been previously determined. Tenn. Code Ann. § 40-30-
106(h) (2010); State v. Suttles, 30 S.W.3d 252 (Tenn. 2000). Additionally, these challenges
previously have been rejected by our supreme court. See State v. Hester, 324 S.W.3d 1 (Tenn.
2010); State v. Schmeiderer, 319 S.W.3d 607 (Tenn. 2010); State v. Kiser, 284 S.W.3d 227
(Tenn. 2009); Nichols, 90 S.W.3d at 604; State v. Dellinger, 79 S.W.3d 459 (Tenn. 2002).
The chancery court held that Tennessee’s revised lethal injection protocol is constitutional.
See Stephen Michael West & Billy Ray Irick v. Derrick D. Schofield, Tenn. Comm’r of Corr.,
No. 10-1675-I (Davidson Chanc. Ct. Mar. 2, 2011) (Order). Moreover, we are bound on the
record before us to our supreme court's holding on this issue. See Kiser, 284 S.W.3d at 275-
76 (rejecting a challenge to the constitutionality of Tennessee’s lethal injection protocol).

                                       CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the denial of this
petition.


                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                              -53-